ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT
OF PORTIONS OF THIS DOCUMENT IN ACCORDANCE WITH RULE 24B-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934

Exhibit 10(g)                      

EXECUTION COPY

 

 

 

[jpmorgan_image.gif]

CREDIT AGREEMENT

dated as of

July 21, 2005

among

ETHAN ALLEN GLOBAL, INC.,

as Borrower

ETHAN ALLEN INTERIORS INC.,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N. A.,

as Administrative Agent

___________________________

J. P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

___________________________

CITIZENS BANK OF MASSACHUSETTS

and

WACHOVIA BANK NATIONAL ASSOCIATION

as Co-Syndication Agents





 



 

 

TABLE OF CONTENTS

    Page ARTICLE I
Definitions   SECTION 1.01 Defined Terms 1  SECTION 1.02 Classification of Loans
and Borrowings 17  SECTION 1.03 Terms Generally 17  SECTION 1.04 Accounting
Terms; GAAP 18    ARTICLE II
The Credits   SECTION 2.01 Commitments 18  SECTION 2.02 Loans and Borrowings 18 
SECTION 2.03 Requests for Revolving Borrowings 19  SECTION 2.04 Competitive Bid
Procedure 20  SECTION 2.05 Swingline Loans 22  SECTION 2.06 Letters of Credit
23  SECTION 2.07 Funding of Borrowings 28  SECTION 2.08 Interest Elections 28 
SECTION 2.09 Termination and Reduction of Commitments 30  SECTION 2.10 Repayment
of Loans; Evidence of Debt 30  SECTION 2.11 Prepayment of Loans 31  SECTION 2.12
Fees 32  SECTION 2.13 Interest 33  SECTION 2.14 Alternate Rate of Interest 34 
SECTION 2.15 Increased Costs 35  SECTION 2.16 Break Funding Payments 36  SECTION
2.17 Taxes 36  SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 38  SECTION 2.19 Mitigation Obligations; Replacement of Lenders 39 
SECTION 2.20 Increase in Commitments 40    ARTICLE III
Representations and Warranties   SECTION 3.01 Organization; Powers 42  SECTION
3.02 Authorization 42  SECTION 3.03 Enforceability 42 

      SECTION 3.04 Governmental Approvals 43  SECTION 3.05 Financial Statements
43  SECTION 3.06 No Material Adverse Change 43  SECTION 3.07 Title to
Properties; Possession Under Leases 43  SECTION 3.08 Subsidiaries 43  SECTION
3.09 Litigation; Compliance with Laws 44  SECTION 3.10 Agreements 44  SECTION
3.11 Federal Reserve Regulations 44  SECTION 3.12 Investment Company Act; Public
Utility Holding Company Act 45  SECTION 3.13 Use or Proceeds 45  SECTION 3.14
Tax Returns 45  SECTION 3.15 No Material Misstatements 45  SECTION 3.16 Employee
Benefit Plans 45  SECTION 3.17 Environmental Matters 46  SECTION 3.18 Insurance
46  SECTION 3.19 Labor Matters 47  SECTION 3.20 Patents, Trademarks, etc 47   
ARTICLE IV
Conditions   SECTION 4.01 Effective Date 47  SECTION 4.02 Each Credit Event 49 
  ARTICLE V
Affirmative Covenants   SECTION 5.01 Existence; Businesses and Properties 49 
SECTION 5.02 Insurance 50  SECTION 5.03 Obligations and Taxes 50  SECTION 5.04
Financial Statements, Reports, etc 50  SECTION 5.05 Litigation and Other Notices
52  SECTION 5.06 Employee Benefits 52  SECTION 5.07 Maintaining Records; Access
to Properties and Inspections 53  SECTION 5.08 Use of Proceeds 53  SECTION 5.09
Further Assurances 53  SECTION 5.10 Environmental Matters 54    ARTICLE VI
Negative Covenants   SECTION 6.01 Indebtedness 54 

      SECTION 6.02 Liens 55  SECTION 6.03 Certain Acquisitions 56  SECTION 6.04
Mergers, Consolidations and Sales of Assets 57  SECTION 6.05 Business of
Holdings, Borrower and Subsidiaries 58  SECTION 6.06 Consolidated Fixed Charge
Coverage Ratio 58  SECTION 6.07 Leverage Ratio 58  SECTION 6.08 Restrictive
Agreements 58    ARTICLE VII
Events of Default   ARTICLE VIII
The Administrative Agent   ARTICLE IX
Miscellaneous   SECTION 9.01 Notices 64  SECTION 9.02 Waivers; Amendments 65 
SECTION 9.03 Expenses; Indemnity; Damage Waiver 66  SECTION 9.04 Successors and
Assigns 67  SECTION 9.05 Survival 70  SECTION 9.06 Counterparts; Integration;
Effectiveness 71  SECTION 9.07 Severability 71  SECTION 9.08 Right of Setoff 71 
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process 72 
SECTION 9.10 WAIVER OF JURY TRIAL 72  SECTION 9.11 Headings 73  SECTION 9.12
Confidentiality 73  SECTION 9.13 interest Rate Limitation 73  SECTION 9.14 USA
Patriot Act 74 

SCHEDULES:

Schedule 2.01 --Commitments

Schedule 3.08 --Subsidiaries and Excluded Subsidiaries

Schedule 3.09 --Litigation

Schedule 3.17 --Environmental Matters

 

 



 

Schedule 3.18 --Insurance

Schedule 6.02 --Existing Liens

Schedule 6.08 --Existing Restrictions

EXHIBITS:

Exhibit A -- Form of Assignment and Assumption

Exhibit B -- Form of Opinion of Borrower’s Counsel

Exhibit C -- Form of Guarantee Agreement

Exhibit D -- Form of Indemnity, Subrogation and Contribution Agreement

 

 



 

 

CREDIT AGREEMENT dated as of July 21, 2005, among ETHAN ALLEN GLOBAL, INC.,
ETHAN ALLEN INTERIORS INC., the LENDERS party hereto and JPMORGAN CHASE BANK, N.
A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

 

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1% ) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N. A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate, the Base
CD Rate or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and any Commitment Increases under Section 2.20(b).

 

 



2

 

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread” or “Facility Fee Rate”, as the case may be, based upon the ratings by
Moody’s and S&P, respectively, applicable on such date to the Index Debt:

Index Debt
Ratings

Eurodollar
Spread

Facility Fee

Rate

Category 1
A3 or A - or higher

0.270%

0.080%

Category 2
Baa1 or BBB+

0.300%

0.100%

Category 3
Baa2 or BBB

0.375%

0.125%

Category 4
Baa3 or BBB-

0.475%

0.150%

Category 5
Lower than Baa3 or BBB-

0.575%

0.175%

For purposes of the foregoing, (i) during the period from the Closing Date
through September 30, 2005, so long as Moody’s shall not have in effect a rating
for the Index Debt, then the Applicable Rate shall be determined based on
Category 2, (ii) after the earlier to occur of (A) the rating by Moody’s
described in clause (i) and (B) September 30, 2005, if either Moody’s or S&P
shall not have in effect a rating for the Index Debt, then the Applicable Rate
shall be determined based on the rating established by the remaining rating
agency; (iii) if at any time both Moody’s and S&P shall not have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), then such rating agency shall be
deemed to have established a rating in Category 5; (iv) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (v) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Agent and the Lenders pursuant to Section 5.01 or otherwise.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall

 



 



3

 

 

negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C. F. R. Part 327 (or
any successor provision) to the Federal Deposit Insurance Corporation for
insurance by such Corporation of time deposits made in dollars at the offices of
such member in the United States; provided that if, as a result of any change in
any law, rule or regulation, it is no longer possible to determine the
Assessment Rate as aforesaid, then the Assessment Rate shall be such annual rate
as shall be determined by the Administrative Agent to be representative of the
cost of such insurance to the Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to that term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Ethan Allen Global, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

 



4

 

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

A “Change in Control” shall be deemed to have occurred if (a) Holdings shall
cease to own 100% of the capital stock of the Borrower, (b) any Person or group
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934 as in
effect on the date hereof) shall own directly or indirectly, beneficially or of
record, shares representing 30% or more of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of Holdings; (c) a
majority of the seats (other than vacant seats) on the board of directors of
Holdings shall at any time have been occupied by persons who were neither (i)
nominated by the board of directors of Holdings, nor (ii) appointed by directors
so nominated; or (d) any Person or group shall otherwise directly or indirectly
Control Holdings.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or an Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Charges” has the meaning assigned to that term in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Increase” has the meaning assigned to that term in Section 2.20.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum

 



5

 

aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09, (b)
increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $200,000,000.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Consolidated Capital Expenditures” means, for any period, the sum of (a) the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability) by the Borrower and its consolidated Subsidiaries during
such period that, in conformity with GAAP, should be included in “additions to
property, plant or equipment” or comparable items reflected in the consolidated
statement of cash flows of the Borrower and its consolidated Subsidiaries;
provided that “Consolidated Capital Expenditures” shall not include (i) any of
the foregoing expenditures to the extent made with the proceeds from property or
casualty insurance or compensation with respect to eminent domain or
condemnation proceedings or (ii) any of the foregoing expenditures to the extent
constituting an acquisition made in reliance upon clause (b) of Section 6.04;
plus (b) the aggregate of all payments of Capital Lease Obligations during such
period (except to the extent allocable to interest).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, before giving effect to any extraordinary gains or losses or any gains
or losses resulting from sales of assets (other than sales of inventory in the
ordinary course of business), plus, to the extent deducted in computing such
Consolidated Net Income, the sum of (a) income tax expense (whether paid or
deferred), (b) Consolidated Interest Expense, (c) depreciation and amortization
and (d) any non-cash charges resulting from any restructuring or consolidation
of operations or any grant, exercise or cancellation of stock options or
warrants.

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) the sum of (i) Consolidated EBITDA plus (ii) Rental Expense to (b) the sum
of (i) Consolidated Interest Expense plus (ii) Rental Expense, in each case for
such period.

 

 



6

 

 

“Consolidated Interest Expense” means, for any period, the gross consolidated
interest expense of the Borrower for such period determined on a consolidated
basis in accordance with GAAP, and including, to the extent not otherwise
included, Capital Lease Obligations (to the extent allocable to interest) and
all commissions, discounts and other fees and charges with respect to letters of
credit and bankers’ acceptances and the net costs (i.e. costs minus benefits)
under interest rate protection agreements and other interest hedging
arrangements, but excluding amortization of deferred financing costs to the
extent otherwise included.

“Consolidated Net Income” means, for any period, the consolidated net income or
loss of the Borrower for such period determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’equity of the Borrower determined on a consolidated
basis in accordance with GAAP less the amount of any Indebtedness of Holdings to
the Borrower included as an asset of the Borrower in determining such
consolidated stockholders’ equity.

“Consolidated Total Assets” means, as of any date of determination, the total
assets which would properly be classified as consolidated assets of the Borrower
and its Subsidiaries at such date in accordance with GAAP.

“Consolidated Total Debt” means, as of any date of determination, all
Indebtedness (excluding (a) Guarantees of Indebtedness, to the extent the
Guaranteed Indebtedness is already included, (b) Indebtedness of the type
described in clause (i) of the definition of the term Indebtedness and (c) to
the extent such Indebtedness is contingent in nature, Indebtedness of the type
described in clause (j) of the definition of the term Indebtedness) of the
Borrower and its consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any Person for
damages, injunctive or

 



7

 

equitable relief, personal injury (including sickness, disease or death),
Remedial Action costs, tangible or intangible property damage, natural resource
damages, nuisance, pollution, any adverse effect on the environment caused by
any Hazardous Material, or for fines, penalties or restrictions, resulting from
or based upon: (a) the existence, or the continuation of the existence, of a
Release (including sudden or non-sudden, accidental or non-accidental Releases);
(b) exposure to any Hazardous Material; (c) the presence, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material; or (d)
the violation or alleged violation of any Environmental Law or Environmental
Permit.

“Environmental Law” means any and all applicable present and future treaties,
laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices, permits or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
Release or threatened Release of any Hazardous Material or to health and safety
matters, including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq. (collectively “CERCLA”),
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act of 1976 and Hazardous and Solid Amendments of 1984, 42 U.S.C. §§
6901 et seq., the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 U.S.C. §§ 1251 et seq., the Clean Air Act of 1970, as
amended 42 U.S.C. §§ 7401 et seq., the Toxic Substances Control Act of 1976, 15
U.S.C. §§ 2601 et seq., the Occupational Safety and Health Act of 1970, as
amended, 29 U.S.C. §§ 651 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq., the Safe Drinking Water
Act of 1974, as amended, 42 U.S.C. §§ 300(f) et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 1801 et seq., and any similar or implementing
state or local law, and all amendments or regulations promulgated thereunder.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, injunctive or equitable relief, fines, penalties or indemnities),
of the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) a violation or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release,
presence or threatened Release of any Hazardous Materials into the environment
or within any facility, building or fixture or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

 



8

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414 of the Code.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary” means, at any time, any Subsidiary of the Borrower
identified on Schedule 3.08 as an “Excluded Subsidiary” and that has not ceased
to be an “Excluded Subsidiary” as provided below; provided that such Subsidiary
(a) does not own assets or properties that, together with the assets and
properties owned by all other Subsidiaries that are treated as “Excluded
Subsidiaries”, have a fair market value, in the aggregate, in excess of
$7,500,000, (b) did not, during the period of four consecutive fiscal quarters
of the Borrower ended on the most recent date for which quarterly or annual
financial statements of Holdings are available, have revenues that, together
with the revenues of all other Subsidiaries that are treated as “Excluded
Subsidiaries”, accounted for more than 3% of the consolidated revenues of the
Borrower and its Subsidiaries during such period, and (c) does not have any
Indebtedness or any other material liabilities. At any time the Borrower may,
and shall if one or more Excluded Subsidiaries fail to satisfy one or more of
the conditions described in clauses (a) through (c) above, notify the
Administrative Agent that one or more Excluded Subsidiaries shall cease to
constitute an “Excluded Subsidiary”, whereupon such Subsidiary or Subsidiaries
shall cease to constitute an “Excluded Subsidiary” for all purposes hereof. The
Borrower may not designate any Subsidiary that is not an Excluded Subsidiary as
an Excluded Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b) ), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

 

 



9

 

 

“Existing Credit Agreement” means the Credit Agreement dated as of June 30,
2004, among the Borrower, Holdings, the financial institutions from time to time
parties thereto, and JPMorgan Chase Bank, N. A., formerly known as JPMorgan
Chase Bank, administrative agent.

“Existing Letters of Credit” means any letters of credit issued under the
Existing Credit Agreement that are outstanding on the Effective Date.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” of any corporation means the chief financial officer,
principal accounting officer, Treasurer or Controller of such corporation, and
the Assistant Treasurer and Assistant Controller for the purpose of giving
notice pursuant to Sections 2.03, 2.05, 2.06 and 2.11.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary organized outside of the United
States.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing

 



10

 

any Indebtedness of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit C, among the Guarantors and the Administrative Agent.

“Guarantors” means Holdings and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
hazardous or toxic substances or wastes, pollutants, solid, liquid or gaseous
wastes, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls (“PCBs”) or PCB-containing
materials or equipment, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” means Ethan Allen Interiors Inc., a Delaware corporation.

“Increase Effective Date” has the meaning assigned to that term in Section 2.20.

“Increasing Lender” has the meaning assigned to that term in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary or customary
course of business), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations of such Person in respect of Rate Protection
Agreements and (j) all obligations of such Person as an account party in respect
of letters of credit and bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent

 



11

 

such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit D,
among the Borrower, the Subsidiary Guarantors and the Administrative Agent.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
June 2005 relating to the Borrower, Holdings and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing and (d) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect and (b) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than 7 days or more than 365 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that

 



12

 

commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuer” has the meaning assigned to such term in Section 6.03.

“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.
A., with respect to Letters of Credit issued by it, (b) any other Lender that
becomes an Issuing Bank pursuant to Sections 2.06(j), with respect to Letters of
Credit issued by it, and (c) any Person that has issued an Existing Letter of
Credit, with respect to such Existing Letter of Credit and, in each case, its
successors in such capacity as provided in Section 2.06(i). An Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.20, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Each Existing Letter of Credit shall be deemed to be a Letter of Credit issued
pursuant to this Agreement as of the Effective Date.

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the most recent period of
four fiscal quarters ended prior to such date for which financial statements
have been delivered pursuant to Section 5.04(a) or (b), as applicable.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for

 



13

 

purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11: 00 a. m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11: 00 a. m., London time, two Business Days prior to
the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” means this Agreement, the Guarantee Agreement and the
Indemnity, Subrogation and Contribution Agreement.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including any Competitive Loans, Revolving Loans and Swingline Loans.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations, prospects or condition, financial or otherwise, of Holdings,
or the Borrower, or the Borrower and the Subsidiaries taken as a whole, (b)
material impairment of the ability of any Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or (c)
material impairment of the rights of or benefits available to the Lenders under
any Loan Document.

“Maturity Date” means July 21, 2010.

“Maximum Rate” has the meaning assigned to that term in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)
(3) of ERISA to which the Borrower or any ERISA Affiliate (other than

 



14

 

one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

“Obligations” means all obligations defined as “Obligations” in the Guarantee
Agreement.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement; provided, however, that Other Taxes
shall not include Excluded Taxes.

“Participant” has the meaning assigned to such term in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code that
is maintained for current or former employees, or any beneficiary thereof, of
the Borrower or any ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N. A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Properties” has the meaning assigned to that term in Section 3.17.

“Rate Protection Agreements” means interest rate protection agreements, foreign
currency exchange agreements, commodity price protection agreements and other
interest or currency exchange rate or commodity price hedging arrangements.

“Register” has the meaning assigned to that term in Section 9.04.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

 



15

 

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the environment.

“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), or (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) cleanup, remove, treat,
abate or in any other way address any Hazardous Material in the environment;
(ii) prevent the Release or threat of Release, or minimize the further Release
of any Hazardous Material so it does not migrate or endanger or threaten to
endanger public health, welfare or the environment; or (iii) perform studies and
investigations in connection with, or as a precondition to, (i) or (ii) above.

“Rental Expense” means, for any period, all payment obligations of Borrower and
its consolidated Subsidiaries accrued during such period under agreements for
rent, lease, hire or use of any real or personal property, including obligations
in the nature of operating leases but excluding Capital Lease Obligations.

“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

“Responsible Officer” of any corporation means any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

 



16

 

 

“S&P” means Standard & Poor’s.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Subsidiary that is not a Foreign Subsidiary or
an Excluded Subsidiary.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

 



17

 

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H. 15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10: 00 a. m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

“Transactions” has the meaning assigned to that term in Section 3.02.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“Wholly Owned Subsidiary” means a Subsidiary of which securities (except for
directors’ qualifying shares) or other ownership interests representing 100% of
the equity, including 100% of the ordinary voting power, are, at the time any
determination is being made, owned by the Borrower, either directly or
indirectly through other Subsidiaries that satisfy the requirements of this
definition.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein),

 



18

 

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property “ shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

 

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b)        Subject to Section 2.14, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in



 



19

 

 

accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)        At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Each Competitive Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. Each Swingline
Loan shall be in an amount that is an integral multiple of $500,000 and not less
than $1,000,000. Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 10 Eurodollar Revolving Borrowings outstanding.

(d)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12: 00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11: 00 a. m.,
New York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10: 00 a. m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

          (i) the aggregate amount of the requested Borrowing;


          (ii) the date of such Borrowing, which shall be a Business Day;


          (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


 

 



20

 

 

          (iv) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period” and


          (v) the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 11: 00 a. m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10: 00 a. m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) three Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

          (i) the aggregate amount of the requested Borrowing;


          (ii) the date of such Borrowing, which shall be a Business Day;


          (iii) whether such Borrowing is to be a Eurodollar Borrowing or a
Fixed Rate Borrowing;


          (iv) the Interest Period to be applicable to such Borrowing, which
shall be a period contemplated by the definition of the term “Interest Period”
and


          (v) the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.


 

 



21

 

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b)        Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to the Borrower in response to a Competitive Bid Request.
Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Eurodollar Competitive Borrowing, not later than 9:
30 a. m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later
than 9: 30 a. m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, the Competitive Bid Rate or Rates at which the Lender
is prepared to make such Loan or Loans (expressed as a percentage rate per annum
in the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.

(c)        The Administrative Agent shall promptly notify the Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

(d)        Subject only to the provisions of this paragraph, the Borrower may
accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 10: 30 a. m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 10: 30 a. m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid, (ii)
the Borrower shall not accept a Competitive Bid made at a particular Competitive
Bid Rate if the Borrower rejects a Competitive Bid made at a lower Competitive
Bid Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a

 

 



22

 

 

minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by the Borrower. A notice given by the Borrower pursuant to this
paragraph shall be irrevocable.

(e)        The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f)         If the Administrative Agent shall elect to submit a Competitive Bid
in its capacity as a Lender, it shall submit such Competitive Bid directly to
the Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b)        To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12: 00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the appropriate Issuing Bank) by
3: 00 p. m., New York City time, on the requested date of such Swingline Loan.

(c)        The Swingline Lender may by written notice given to the
Administrative Agent not later than 10: 00 a. m., New York City time, on any
Business

 



23

 

Day require the Lenders to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the relevant Issuing Bank and the

 



24

 

Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $100,000,000 and (ii)
the sum of the total Revolving Credit Exposures plus the aggregate principal
amount of outstanding Competitive Loans shall not exceed the total Commitments.

(c)        Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

(d)        Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
Issuing Bank in respect of such Letter of Credit hereby grants to each Lender,
and each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)        Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12: 00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10: 00 a. m.,

 



25

 

New York City time, on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 12: 00 noon,
New York City time, on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 10: 00 a. m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that, if such LC Disbursement is not less
than the applicable minimum borrowing amount set forth in Section 2.02(c), the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with an
ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders. Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f)         Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,

 



26

 

interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, in the absence of gross negligence
or wilful misconduct on the part of an Issuing Bank (as finally determined by a
court of competent jurisdiction), with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, such Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g)        Disbursement Procedures. An Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)        Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)         Replacement of an Issuing Bank. Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall

 



27

 

notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j)         Addition of Issuing Bank. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an Issuing Bank pursuant to this paragraph (j) shall be deemed to
be an “Issuing Bank” for the purposes of this Agreement (in addition to being a
Lender) with respect to Letters of Credit issued by such Lender.

(k)        Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (g) or (h) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse any Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral

 



28

 

hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

(l)         Existing Letters of Credit. All Existing Letters of Credit shall be
deemed to be Letters of Credit issued under this Agreement as of the Effective
Date and shall constitute Letters of Credit for all purposes of the Loan
Documents.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12: 00 noon, New York City time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans

 



29

 

comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Competitive Borrowings or Swingline Borrowings, which
may not be converted or continued.

(b)        To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)        If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar

 



30

 

Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b)        The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.

(c)        The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Competitive Loan on the last day of the
Interest Period applicable to such Loan and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing or Competitive Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the

 



31

 

Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e)        Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
the Borrower shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.

(b)        The Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11: 00 a. m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11: 00 a. m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12: 00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in

 



32

 

the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b)        The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank (for its own account) a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

 



33

 

 

(c)        For any day on which the outstanding principal amount of Loans and LC
Exposure shall be greater than 50% of the total Commitments, the Borrower shall
pay to the Administrative Agent for the account of each Lender a utilization fee
equal to 0.125% per annum on the aggregate amount of such Lender’s outstanding
Loans and LC Exposure on such day. Accrued utilization fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any utilization fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All utilization fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(d)        The Borrower agrees to pay to the Administrative Agent, for its own
account, a competitive loan fee for each Competitive Bid Request and an annual
administrative fee payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.

(e)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees, participation fees and utilization fees, to the Lenders. Fees
paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b)        The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Eurodollar Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.

(c)        Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable
to such Loan.

(d)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon

 



34

 

termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(f)         All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b)        the Administrative Agent is advised by the Required Lenders (or, in
the case of a Eurodollar Competitive Loan, the Lender that is required to make
such Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

 

 



35

 

 

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

(ii)         impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans or Fixed
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or any Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b)        If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or such Issuing Bank’s
holding company for any such reduction suffered.

(c)        A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)        Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such

 



36

 

Lender or Issuing Bank, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e)        Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(b) and is revoked in accordance therewith), (d)
the failure to borrow any Competitive Loan after accepting the Competitive Bid
to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional

 



37

 

sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b)        In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)        The Borrower shall indemnify the Administrative Agent, each Lender
and Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)        Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f)         If the Administrative Agent or a Lender determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative

 



38

 

Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 12: 00 noon, New York City time, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York or at such other address as directed by the Administrative Agent,
except payments to be made directly to an Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder or under any other Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder or under any other Loan Document shall be made
in dollars.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and

 



39

 

Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or any Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or each Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the

 



40

 

future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)        If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. Increase in Commitments. (a) The Borrower may, by written notice
to the Administrative Agent (which shall promptly deliver a copy to each of the
Lenders), request that the total Commitments be increased by an amount not less
than $25,000,000 for any such increase; provided that after giving effect to any
such increase the sum of the total Commitments shall not exceed $300,000,000
minus any amount by which the Commitments shall have been reduced pursuant to
Section 2.09. Such notice shall set forth the amount of the requested increase
in the total Commitments and the date on which such increase is requested to
become effective (which shall be not less than 10 Business Days or more than 60
days after the date of such notice), and shall offer each Lender the opportunity
to increase its Commitment by its Applicable Percentage of the proposed
increased amount. Each Lender shall, by notice to the Borrower and the
Administrative Agent given not more than 10 days after the date of the
Borrower’s notice, either agree to increase its Commitment by all or a portion
of the offered amount (each Lender so agreeing being an “Increasing Lender”) or
decline to increase its Commitment (and any Lender that does not deliver such a
notice within such period of 10 days shall be deemed to have declined to
increase its Commitment). In the event that, on the 10th day after the Borrower
shall have delivered a notice pursuant to the first sentence of this paragraph,
the Lenders shall have agreed pursuant to the preceding sentence to increase
their Commitments by an aggregate amount less than the

 



41

 

increase in the total Commitments requested by the Borrower, the Borrower may
arrange for one or more banks or other financial institutions (any such bank or
other financial institution referred to in this clause (a) being called an
“Augmenting Lender”), which may include any Lender, to extend Commitments or
increase their existing Commitments in an aggregate amount equal to the
unsubscribed amount; provided that each Augmenting Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent
and each Issuing Bank (which approvals shall not be unreasonably withheld) and
the Borrower and each Augmenting Lender shall execute all such documentation as
the Administrative Agent shall reasonably specify to evidence its Commitment
and/or its status as a Lender hereunder. Any increase in the total Commitments
may be made in an amount which is less than the increase requested by the
Borrower if the Borrower is unable to arrange for, or chooses not to arrange
for, Augmenting Lenders.

(b)        On the effective date (the “Increase Effective Date”) of any increase
in the total Commitments pursuant to this Section 2.20 (the “Commitment
Increase”), if any Revolving Loans are outstanding, the Borrower (i) shall
prepay all Revolving Loans then outstanding (including all accrued but unpaid
interest thereon) and (ii) may, at its option, fund such prepayment by
simultaneously borrowing Revolving Loans of the Types and for the Interest
Periods specified in a Borrowing Request delivered pursuant to Section 2.03,
which Revolving Loans shall be made by the Lenders (including the Increasing
Lenders and the Augmenting Lenders, if any) ratably in accordance with their
respective Commitments (calculated after giving effect to the Commitment
Increase). The payments made pursuant to clause (i) above in respect of each
Eurodollar Loan shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 2.16 if the Increase Effective Date occurs other than
on the last day of the Interest Period relating thereto.

(c)        Increases and new Commitments created pursuant to this Section 2.20
shall become effective on the date specified in the notice delivered by the
Borrower pursuant to the first sentence of paragraph (a) above; provided that
the Borrower may, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld), extend such date by up to 30 days by delivering
written notice to the Administrative Agent no less than three Business Days
prior to the date specified in the notice delivered by the Borrower pursuant to
the first sentence of paragraph (a) above.

(d)        Notwithstanding the foregoing, no increase in the total Commitments
(or in the Commitment of any Lender) or addition of an Augmenting Lender shall
become effective under this Section unless, (i) on the date of such increase,
the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Borrower, and
(ii) the Administrative Agent shall have received (with sufficient copies for
each of the Lenders) documents consistent with those delivered on the Effective
Date under clauses (b) and (c) of Section 4.01.

 

 



42

 

 

ARTICLE III

 

Representations and Warranties

Each of Holdings and the Borrower represents and warrants to each of the Lenders
that:

SECTION 3.01. Organization; Powers. Each of Holdings and the Borrower and each
of the Subsidiaries (other than the Excluded Subsidiaries) (a) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in every jurisdiction
where such qualification is required, except where the failure so to qualify
could not reasonably be expected to result in a Material Adverse Effect, and (d)
has the corporate power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by each
Loan Party of each of the Loan Documents to which it is or will be a party and,
in the case of the Borrower, the borrowings hereunder (collectively, the
“Transactions”) (a) have been duly authorized by all requisite corporate and, if
required, stockholder action and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents or by-laws of Holdings, the
Borrower or any Subsidiary, (B) any order of any Governmental Authority or (C)
any provision of any indenture, agreement or other instrument to which Holdings,
the Borrower or any Subsidiary is a party or by which any of them or any of
their property is or may be bound, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default under
any such indenture, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this Section
3.02, individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings, the Borrower or any Subsidiary.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is a party thereto
will constitute, a legal, valid and binding obligation of Holdings and the
Borrower and such Loan Party enforceable against Holdings and the Borrower and
such Loan Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors’rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

 



43

 

 

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) such as
have been made or obtained and are in full force and effect and (b) such
actions, consents, registrations, filings and approvals the failure to obtain or
make which could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.05. Financial Statements. Holdings has heretofore furnished to the
Lenders its consolidated and consolidating balance sheet and statement of
operations and consolidated statement of cash flows as of and for the fiscal
year ended June 30, 2004, which consolidated statements were audited by and
accompanied by the opinion of KPMG LLP, independent public accountants, and its
unaudited consolidated and consolidating balance sheet and statement of
operations and consolidated statement of cash flows as of and for the nine month
period ended March 31, 2005. Such financial statements present fairly the
financial condition and results of operations and cash flows of Holdings and its
consolidated subsidiaries as of such dates and for such periods. Each such
balance sheet and the notes thereto disclose all material liabilities, direct or
contingent, of Holdings on a consolidated basis as of the date thereof. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis.

SECTION 3.06. No Material Adverse Change. As of the Effective Date, there has
been no material adverse change in the business, assets, operations, prospects
or condition, financial or otherwise, of the Borrower and the Subsidiaries,
taken as a whole, since June 30, 2004.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, the Borrower and the Subsidiaries (other than the Excluded
Subsidiaries) has good and marketable title to, or valid leasehold interests in,
all its material properties and assets, except for minor defects in title that
do not interfere with its ability to conduct its business as currently conducted
or to utilize such properties and assets for their intended purposes. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

(b)        Each of Holdings, the Borrower and the Subsidiaries (other than the
Excluded Subsidiaries) has complied with all obligations under all leases to
which it is a party as a lessee and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect could not reasonably be expected to have a Material Adverse Effect. Each
of Holdings, the Borrower and the Subsidiaries (other than the Excluded
Subsidiaries) enjoys peaceful and undisturbed possession under all such leases
to which it is a party, other than leases which, individually or in the
aggregate, are not material to Holdings, the Borrower and the Subsidiaries
(other than the Excluded Subsidiaries), taken as a whole, and in respect of
which the failure to enjoy peaceful and undisturbed possession could not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Effective Date a
list of all Subsidiaries of the Borrower and the percentage ownership interest
of

 



44

 

the Borrower therein. Each Subsidiary that is an “Excluded Subsidiary” satisfies
the conditions set forth in the definition of the term “Excluded Subsidiary”.

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth in
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of Holdings or the Borrower, threatened against or affecting Holdings
or the Borrower or any Subsidiary or any business, property or rights of any
such Person (i) which involve any Loan Document or the Transactions or (ii) as
to which there is a reasonable possibility of an adverse determination and which
(A) if adversely determined, would individually result in a loss of greater than
$300,000 or (B) if adversely determined (excluding any actions, suits or
proceedings at law or in equity or by or before any Governmental Authority that
would individually result in a loss of $300,000 or less), in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

(b)        None of Holdings, the Borrower or any of the Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits), or is
in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, except any such violations or defaults that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.10. Agreements. (a) None of Holdings, the Borrower or any of the
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

(b)        None of Holdings, the Borrower or any of the Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, in either case, where such default could reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b)        No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.

 

 



45

 

 

SECTION 3.12. Investment Company Act; Public Utility Holding Company Act. None
of Holdings, the Borrower or any Subsidiary is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.

SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
specified in Section 5.08 of this Agreement.

SECTION 3.14. Tax Returns. Each of Holdings, the Borrower and the Subsidiaries
has filed or caused to be filed all Federal, and all material state and local
tax returns required to have been filed by it and has paid or caused to be paid
all taxes shown thereon to be due and payable by it and all material assessments
received by it, except for taxes and assessments that are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP.

SECTION 3.15. No Material Misstatements. (a) No factual information, including
factual information contained in the Information Memorandum or in any report,
financial statement, exhibit or schedule, furnished by or on behalf of Holdings
or the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto (when considered as a whole with all other factual information so
furnished) contained, contains or will contain, as of the date so furnished, any
material misstatement of fact or omitted, omits or will omit to state, as of the
date so furnished, any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are or will be made,
not misleading.

(b)        All financial projections furnished by or on behalf of Holdings or
the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document have been prepared in good faith based upon
estimates and assumptions believed by management of the Borrower to be
reasonable at the time of preparation thereof (except as otherwise disclosed in
writing therein), it being understood that projections as to future performance
are not to be viewed as facts and that actual results may differ from projected
results and such differences may be material.

SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder, except for such
noncompliance which could not reasonably be expected to result in a Material
Adverse Effect. No Reportable Event has occurred in respect of any Plan of the
Borrower or any ERISA Affiliate as to which Borrower or any ERISA Affiliate was
required to file a report with the PBGC, other than reports for which the 30 day
notice requirement is waived, reports that have been filed and reports the
failure of which to file could not reasonably be expected to result in a
Material Adverse Effect. The present value of all benefit liabilities under each
Plan (based on those assumptions used to fund such Plan) did not, as of the last
annual valuation date applicable thereto, exceed the value of the

 



46

 

assets of such Plan by an amount that, if required to be funded, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Borrower nor any ERISA Affiliate has incurred any Withdrawal Liability that
could reasonably be expected to materially adversely affect the financial
condition of the Borrower and its ERISA Affiliates taken as a whole. Neither the
Borrower nor any ERISA Affiliate has received any written notification that any
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA, and no Multiemployer Plan is reasonably expected
to be in reorganization or to be terminated, where such reorganization or
termination has resulted or can reasonably be expected to result in an increase
in the contributions required to be made to such Plan that would materially and
adversely affect the financial condition of the Borrower and its ERISA
Affiliates taken as a whole.

SECTION 3.17. Environmental Matters. Except as set forth in Schedule 3.17:

(a)        The soils and groundwater beneath the properties and facilities owned
or operated by Holdings, the Borrower and the Subsidiaries (the “Properties”) do
not contain any Hazardous Materials in amounts or concentrations which (i)
constitute a violation of, or (ii) give rise to liability under, Environmental
Laws, which violations and liabilities, in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

(b)        The Properties and all operations of the Borrower and the
Subsidiaries are in compliance, and in the last three years have been in
compliance, with all Environmental Laws and all necessary Environmental Permits
have been obtained and are in effect, except to the extent that such
non-compliance or failure to obtain any necessary permits, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(c)        There have been no Releases or threatened Releases at, from, under or
proximate to the Properties or otherwise in connection with the operations of
the Borrower or the Subsidiaries, which Releases or threatened Releases, in the
aggregate, could reasonably be anticipated to result in a Material Adverse
Effect.

(d)        None of Holdings, the Borrower or any of the Subsidiaries has
received any written notice of an Environmental Claim in connection with the
Properties or the operations of the Borrower or the Subsidiaries or with regard
to any person whose liabilities for environmental matters Holdings, the Borrower
or the Subsidiaries has retained or assumed, in whole or in part, contractually,
by operation of law or otherwise, which, in the aggregate, could reasonably be
anticipated to result in a Material Adverse Effect, nor do Holdings, the
Borrower or the Subsidiaries have reason to believe that any such notice will be
received or is being threatened.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the Effective Date. As of each such date, such insurance
is in full force

 



47

 

and effect and all premiums have been duly paid. The Borrower and its
Subsidiaries have insurance in such amounts and covering such risks and
liabilities as are in accordance with normal industry practice.

SECTION 3.19. Labor Matters. There are no significant strikes, lockouts,
slowdowns or other labor disputes against Holdings, the Borrower or any of its
Subsidiaries pending or, to the knowledge of Holdings or the Borrower,
threatened that could reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect. The hours worked by and payment made
to employees of Holdings, the Borrower or any of its Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters, where such violations
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. The consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Borrower or any
of its Subsidiaries is a party or by which Holdings, the Borrower or any of its
Subsidiaries is bound, other than collective bargaining agreements which,
individually or in the aggregate, are not material to Holdings, the Borrower and
the Subsidiaries taken as a whole.

SECTION 3.20. Patents, Trademarks, etc. Each of the Borrower and each of its
Subsidiaries owns, or is licensed to use, all patents, trademarks, trade names,
copyrights, technology, know-how and processes, service marks and rights with
respect to the foregoing that are (a) used in or necessary for the conduct of
their respective businesses as currently conducted and (b) material to the
business, assets, operations, properties, prospects or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole. The use of
such patents, trademarks, trade names, copyrights, technology, know-how,
processes and rights with respect to the foregoing by the Borrower and its
Subsidiaries does not materially infringe on the rights of any Person. Holdings
and the Excluded Subsidiaries do not own or license any such patents,
trademarks, trade names, copyrights, technology, know-how or processes, service
marks or rights.

ARTICLE IV

 

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which



 



48

 

 

may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b)        The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Pamela Banks, Esq., counsel for the Loan Parties,
substantially in the form of Exhibit B, and covering such other matters relating
to the Loan Parties, the Loan Documents or the Transactions as the Required
Lenders shall reasonably request. The Borrower hereby requests such counsel to
deliver such opinion.

(c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)        The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e)        The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

(f)         The Administrative Agent shall have received from each Loan Party a
counterpart of each of the Guarantee Agreement and the Indemnity, Subrogation
and Contribution Agreement duly executed and delivered on behalf of such Loan
Party.

(g)        All outstanding Loans, accrued and unpaid interest thereon and
accrued and unpaid fees and other amounts accrued and owing under the Existing
Credit Agreement shall be paid in full (without prejudice to the Borrower’s
right to borrow hereunder in order to finance such payment) and all commitments
under the Existing Credit Agreement shall have been terminated.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 3: 00 p. m., New York City time, on July 22, 2005 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

 



49

 

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than those in which a Loan is being
continued or converted without any increase in the aggregate principal amount
thereof), and of any Issuing Banks to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a)        The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than those in which a Loan is being continued or converted
without any increase in the aggregate principal amount thereof) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

 

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01. Existence; Businesses and Properties. (a) It will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.04 and except that the foregoing shall not apply to Excluded
Subsidiaries.

(b)        It will do or cause to be done all things necessary to (i) obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names material to the conduct of its business; (ii) maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; (iii) comply in all material respects with all applicable laws, rules,
regulations and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and (iv) at all times maintain and preserve all property
material to the conduct of such business and keep such property in

 



50

 

good repair, working order and condition and from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; provided that (A)
clauses (i), (ii), and (iv) above shall not apply to Excluded Subsidiaries, (B)
the foregoing shall not prevent any transaction expressly permitted under
Section 6.04, (C) the foregoing shall not prevent Holdings, the Borrower or any
Subsidiary from withdrawing its qualification as a foreign corporation in any
jurisdiction and (D) the foregoing clause (i) shall not prevent Holdings, the
Borrower or any Subsidiary from taking or failing to take any action respecting
any right, license, permit, franchise, authorization, patent, copyright,
trademark or trade name determined by it to be in the best interest of the
Borrower and the Subsidiaries; provided further that the foregoing clauses (C)
and (D) shall not be construed to permit the taking of, or failure to take, any
action that could reasonably be expected to result in a Material Adverse Effect.

SECTION 5.02. Insurance. It will, and will cause each of the Subsidiaries
(excluding Excluded Subsidiaries) to, keep its insurable properties adequately
insured at all times by financially sound and reputable insurers; maintain such
other insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it; and maintain such other insurance as may be required by law.

SECTION 5.03. Obligations and Taxes. It will, and will cause the Subsidiaries
to, pay its material Indebtedness and other material obligations promptly and in
accordance with their terms and it will, and will cause each of the Subsidiaries
(excluding Excluded Subsidiaries) to pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such obligation, tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto and
such contest operates to suspend collection of the contested obligation, tax,
assessment charge, levy or claim and enforcement of a Lien.

SECTION 5.04. Financial Statements, Reports, etc. It will furnish to the
Administrative Agent and each Lender:

(a)        as soon as available, but within 95 days after the end of each fiscal
year, its consolidated and consolidating balance sheets and related consolidated
and consolidating statements of operations and consolidated statements of
shareholders’ equity and cash flows showing the financial condition of Holdings

 



51

 

and its consolidated subsidiaries as of the close of such fiscal year and the
results of its operations and the operations of such subsidiaries during such
year, all audited (in the case of such consolidated and consolidating
statements) by any of Deloitte &Touche LLP, KPMG LLP, PricewaterhouseCoopers
LLP, Ernst & Young LLP, or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not contain any “going concern” or other materially adverse qualification) to
the effect that such consolidated financial statements fairly present the
financial condition and results of operations of Holdings on a consolidated
basis in accordance with GAAP consistently applied;

(b)        as soon as available, but within 50 days after the end of each of the
first three fiscal quarters of each fiscal year, its consolidated and
consolidating balance sheets and related consolidated and consolidating
statements of operations and consolidated statements of shareholders’equity and
cash flows showing the financial condition of Holdings and its consolidated
subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year, all certified by one of its
Financial Officers as fairly presenting the financial condition and results of
operations of Holdings on a consolidated basis in accordance with GAAP
consistently applied, subject to the absence of footnotes and normal year-end
reserves, accruals and audit adjustments;

(c)        concurrently with any delivery of financial statements under (a) or
above, a certificate of a Financial Officer (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.06 and 6.07;

(d)        concurrently with any delivery of financial statements under
paragraph (a) above, a certificate of the accounting firm opining on such
statements (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) certifying (i) whether in connection
with its audit examination any Default or Event of Default has come to its
attention and, if such event has come to its attention, the nature and extent
thereof and (ii) that based on its audit examination and its review of the
computations referred to in clause (ii) of paragraph (c) above, nothing has come
to its attention that leads it to believe that the information contained in the
certificate delivered therewith pursuant to paragraph (c) above is not correct;
provided that the requirements of this clause (d) shall be subject to any
limitations and qualifications adopted after the date hereof by any professional
association or organization or any Governmental Authority, in each case that
affects the content of, or ability of accounting firms to deliver, certificates
of the type contemplated by this paragraph;

 

 



52

 

 

(e)        promptly after the same become publicly available or are filed or
distributed, as applicable, copies of all periodic and other material reports,
proxy statements and other materials filed by Holdings or the Borrower or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of or all the functions of said Commission, or with
any national securities exchange, or distributed to the holders of any
Indebtedness with a then outstanding principal amount of $15,000,000 or more (or
any trustee, agent or representative for any such holders) or to
Holdings’shareholders, as the case may be;

(f)         promptly upon the occurrence of any change of rating of the Index
Debt by Moody’s or S&P, a certificate of a Financial Officer setting forth the
new rating, the effective date thereof and, if applicable, notice of any change
in the Applicable Rate as a result thereof; and

(g)        promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings and the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

SECTION 5.05. Litigation and Other Notices. It will, and will cause the
Subsidiaries to, furnish to the Administrative Agent and each Lender written
notice of the following promptly after any Responsible Officer of Borrower
obtains actual knowledge thereof:

(a)        any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

(b)        the filing or commencement of, or any written threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Affiliate thereof which could reasonably be expected to
result in a Material Adverse Effect; and

(c)        any other development specific to Borrower, Holdings or the
Subsidiaries that is not a matter of general public knowledge and that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.

SECTION 5.06. Employee Benefits. (a) It will, and will cause the Subsidiaries
to, comply in all material respects with the applicable provisions of ERISA and
the Code and (b) furnish to the Administrative Agent (i) as soon as possible
after, and in any event within 30 days after any Responsible Officer of the
Borrower or any ERISA Affiliate knows or has reason to know that, any Reportable
Event has occurred, a statement of a Financial Officer setting forth details as
to such Reportable Event and the action that the Borrower proposes to take with
respect thereto, together with a copy of the notice, if any, of such Reportable
Event given to the PBGC, (ii) promptly after receipt

 



53

 

thereof, a copy of any notice that the Borrower or any ERISA Affiliate may
receive from the PBGC relating to the intention of the PBGC to terminate any
Plan or Plans (other than a Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) or to appoint a trustee to administer any such Plan, (iii) within
30 days after the due date for filing with the PBGC pursuant to Section 412(n)
of the Code a notice of failure to make a required installment or other payment
with respect to a Plan, a statement of a Financial Officer setting forth details
as to such failure and the action that the Borrower proposes to take with
respect thereto, together with a copy of any such notice given to the PBGC and
(iv) promptly and in any event within 30 days after receipt thereof by the
Borrower or any ERISA Affiliate from the sponsor of a Multiemployer Plan, a copy
of each notice received by the Borrower or any ERISA Affiliate concerning (A)
the imposition of Withdrawal Liability or (B) a determination that a
Multiemployer Plan is, or is expected to be, terminated or in reorganization,
both within the meaning of Title IV of ERISA, provided that in the case of each
of clauses (i) through (iv) above, notice to the Administrative Agent shall only
be required if such event or condition, together with all other events or
conditions referred to in clauses (i) through (iv) above, could reasonably be
expected to result in a liability of the Borrower in an aggregate amount
exceeding $7,500,000.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. It
will, and will cause the Subsidiaries to, maintain all financial records in
accordance with GAAP and permit any representatives designated by any Lender,
upon reasonable prior notice (except that no prior notice shall be required if
an Event of Default has occurred and is continuing) to visit and inspect the
financial records and the properties of Holdings, the Borrower or any Subsidiary
at reasonable times (during normal business hours) and as often as requested and
to make extracts from and copies of such financial records, and permit any
representatives designated by any Lender to discuss the affairs, finances and
condition of Holdings, the Borrower or any Subsidiary with the officers thereof
and independent accountants therefor; provided that any such visitation and
inspection rights shall be exercised in a reasonable manner that does not
disrupt the business activities of the Borrower and its Subsidiaries.

SECTION 5.08. Use of Proceeds. It will, and will cause each Subsidiary to, use
the proceeds of the Loans and request the issuance of Letters of Credit only for
(i) working capital purposes of the Borrower and its Subsidiaries or (ii)
general corporate purposes (including all proper and legitimate business
purposes) of the Borrower and its Subsidiaries.

SECTION 5.09. Further Assurances. It will cause each Subsidiary (including any
Subsidiary that becomes a Subsidiary after the date hereof, but excluding (i)
any Foreign Subsidiary so long as such Foreign Subsidiary has not entered into
any Guarantee with respect to any other Indebtedness of the Borrower and (ii)
any Excluded Subsidiary that has not ceased to qualify as an “Excluded
Subsidiary”) to undertake the obligations of and to become a Subsidiary
Guarantor pursuant to the Guarantee Agreement and a party to the Indemnity,
Subrogation and Contribution Agreement pursuant to one or more instruments or
agreements satisfactory in form and substance to the Administrative Agent.

 

 



54

 

 

SECTION 5.10. Environmental Matters. (a) It will, and will cause the
Subsidiaries to, promptly give notice to the Administrative Agent upon becoming
aware of (i) any violation of any Environmental Law, (ii) any claim, inquiry,
proceeding, investigation or other action, including a request for information
or a notice of an actual or threatened Environmental Claim or (iii) the
discovery of the Release of any Hazardous Material at, on, under or from any of
the Properties owned or operated by the Borrower or any Subsidiary in excess of
reportable or allowable standards, threshold amounts or levels under any
Environmental Law, or in a manner or amount that could reasonably be expected to
result in liability under any Environmental Law; provided that in the case of
each of clauses (i) through (iii) above, notice to the Administrative Agent
shall only be required if such event or condition, together with all other
events or conditions referred to in clauses (i) through (iii) above, could
reasonably be expected to result in a liability of the Borrower in an aggregate
amount exceeding $7,500,000.

(b)        It will, and will cause the Subsidiaries to, upon discovery of the
presence on any of the Properties owned or operated by the Borrower or any
Subsidiary of any Hazardous Material that is in violation of, or that could
reasonably be expected to result in liability under, any Environmental Law,
which violations or liabilities could reasonably be expected to result in a
liability to the Borrower in an aggregate amount exceeding $7,500,000 take all
necessary steps to initiate and expeditiously complete all Remedial Action to
eliminate any such adverse effect, and keep the Administrative Agent informed of
such actions and the results thereof.

ARTICLE VI

 

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees hereunder have been paid in full and all
Letters of Credit have expired or terminated and all LC Disbursements shall have
been reimbursed, each of Holdings and the Borrower covenants and agrees with the
Lenders that:

SECTION 6.01. Indebtedness. (a) The Borrower will not permit any Subsidiary to
incur, create, assume or permit to exist any Indebtedness, except:

(i)         intercompany Indebtedness, including open accounts, incurred by
Subsidiaries from the Borrower or from other Subsidiaries;

(ii)         unsecured Indebtedness in an aggregate principal amount at any time
outstanding (for all Subsidiaries combined) not to exceed 10% of Consolidated
Net Worth; and

(iii)         Indebtedness consisting of Guarantees of the Obligations.

(b)        The Borrower will not incur, create, assume or permit to exist any
Indebtedness in respect of letters of credit or bankers’ acceptances other than



 



55

 

 

(i) Indebtedness in respect of Letters of Credit and (ii) Indebtedness in
respect thereof in an aggregate principal amount not to exceed $15,000,000 at
any one time outstanding.

SECTION 6.02. Liens. Neither Holdings nor the Borrower will, nor will they
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or assets (including stock or other securities of any Person,
including any Subsidiary) now owned or hereafter acquired by it or on any income
or revenues or rights in respect of any thereof, except:

(a)        Liens on property or assets of the Borrower and its Subsidiaries
existing on the Effective Date and set forth in Schedule 6.02;

(b)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, and (ii)
such Lien does not apply to any other property or assets of the Borrower or any
Subsidiary;

(c)        Liens for taxes, assessments or governmental charges or levies not
yet due or which are being contested in compliance with Section 5.03;

(d)        Liens imposed by law that do not secure Indebtedness for borrowed
money and were incurred in the ordinary course of business, such as carriers’,
warehousemen’s, mechanic’s, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business; provided that such Liens either (i)
do not in the aggregate materially detract from the value of the property or
assets to which such Liens apply or materially impair the use thereof in the
operation of the business of Holdings, the Borrower and the Subsidiaries or (ii)
are being contested in compliance with Section 5.03;

(e)        Liens upon equipment, machinery or real property (including
improvements thereto and fixtures thereon), assets subject to Capital Lease
Obligations and assets financed with industrial revenue bonds; provided that
such Liens only secure Indebtedness incurred (A) to finance the acquisition of
such equipment, machinery or real property, or the improvement of such real
property, (B) in respect of Capital Lease Obligations or (C) in respect of
industrial revenue bonds, (ii) such Liens (other than Liens securing Capital
Lease Obligations) are incurred, and the related Indebtedness is created, within
180 days after the acquisition or construction of the assets financed thereby
and (iii) in each case, such Liens do not encumber any other assets or
properties;

(f)         leases or subleases granted to other Persons not materially
interfering with the conduct of the business of the Borrower and its
Subsidiaries taken as a whole;

(g)        easements, licenses, rights-of-way, zoning or other restrictions,
encroachments and other similar charges or encumbrances, and minor title
deficiencies, statutory and common law landlords’ liens under leases to which

 



56

 

Holdings, the Borrower or any of its Subsidiaries is a party, in each case not
securing Indebtedness and not materially interfering with the conduct of the
business of Holdings, the Borrower or any of its Subsidiaries;

(h)        Liens (other than any Lien imposed by ERISA) for worker’s
compensation, unemployment compensation and other forms of government insurance
incurred in the ordinary course of business;

(i)         Liens to secure (i) performance of tenders, statutory obligations,
bids, leases and contracts or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business or (ii) obligations on
surety or appeal bonds, provided that the obligations secured by such Liens
(and, to the extent (without duplication) the value of cash or property (other
than Letters of Credit) forming a part of the security with respect to such
surety or appeal bonds exceeds the obligations so secured, the amount of such
excess) do not exceed in the aggregate $7,500,000;

(j)         Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding operating leases otherwise permitted hereunder;

(k)        any interest or title of a lessor under any operating lease of
property to, or of any consignor of goods consigned to, or any creditor of any
consignee in goods consigned to such consignee by, the Borrower or any of its
Subsidiaries, in each case in the ordinary course of business;

(l)         Liens arising out of judgments or awards, which have been in
existence for less than 45 days from the date of creation thereof or which have
been stayed or bonded pending appeal or fully covered by insurance (subject to
applicable deductibles) and for which no enforcement action has been commenced,
provided that the aggregate amount of all such judgments or awards (and, to the
extent (without duplication) the value of cash or property (other than Letters
of Credit) forming a part of the security with respect to such judgment or award
exceeds the obligations so secured, the amount of such excess) does not exceed
$7,500,000 at any time outstanding; and

(m)       Liens securing obligations under any Rate Protection Agreement
consisting solely of an assignment of the Borrower’s rights under such Rate
Protection Agreement.

SECTION 6.03. Certain Acquisitions. Neither Holdings nor the Borrower will, nor
will they permit any Subsidiary to, purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) any property or assets outside
the ordinary course of business, except acquisitions by the Borrower of the
capital stock of a Person (the “Issuer”) or of property or assets outside the
ordinary course of business, provided that (i) the aggregate consideration paid
in connection with all such acquisitions does not exceed $450,000,000; (ii) the
Issuer shall be engaged in, or the property and assets acquired shall be used in
connection with, the same or related

 



57

 

(ancillary or complementary) line of business as the Borrower; (iii) all
necessary governmental approvals and third party consents for the acquisition
have been obtained without imposing burdensome conditions, all appeal periods
have expired and there shall be no governmental or judicial action, pending or
threatened, restraining or imposing burdensome conditions on such acquisition;
(iv) after giving effect to the acquisition, and on a pro forma basis (including
the financial results of the Borrower and the Subsidiaries and the Issuer or the
property and assets to be acquired, as the case may be, and giving pro forma
effect to any Indebtedness to be incurred in connection with such acquisition)
for the period of four consecutive fiscal quarters ending immediately prior to
such acquisition, no Event of Default or Default shall have occurred and be
continuing and the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer certifying compliance with the conditions set
forth in this clause (iv) and setting forth pro forma calculations demonstrating
such compliance; and (v) in the case of any such acquisition of capital stock,
the Issuer shall become a Subsidiary Guarantor under the Guarantee Agreement.

SECTION 6.04. Mergers, Consolidations and Sales of Assets. (a) Neither Holdings
nor the Borrower will, nor will they permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any substantial part of its
assets (whether now owned or hereafter acquired), including any capital stock of
any Subsidiary; provided, however, that if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing, (i) any Person may be liquidated into or may merge into or
with the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Person may merge into or with or consolidate with any
Wholly Owned Subsidiary of the Borrower in a transaction in which the surviving
entity is a Wholly Owned Subsidiary of the Borrower, provided in each case that
(x) no Person other than the Borrower or a Wholly Owned Subsidiary of the
Borrower receives any consideration (except in the case of a merger or
consolidation that is permitted by Section 6.03) and (y) in the event that any
Loan Party is a party to such merger or consolidation and is not the surviving
entity, the surviving entity shall, simultaneously with such merger or
consolidation, assume all the obligations of such Loan Party hereunder and under
the other Loan Documents, and (iii) any Excluded Subsidiary may be liquidated or
may sell, transfer or otherwise dispose of its assets to the Borrower or to
another Subsidiary.

(b)

Notwithstanding the provisions of paragraph (a) above:

(i)         the Borrower and its Subsidiaries may sell, transfer or otherwise
dispose of assets to each other; and

(ii)         the Borrower and its Subsidiaries may sell, transfer or otherwise
dispose of assets; provided that (A) such dispositions are made for fair value
and (B) after giving effect to any such sale, transfer or disposition the
aggregate fair market value of all assets disposed of on and after the Effective
Date in reliance upon this clause (ii) would not exceed 15% of the Consolidated
Total Assets

 



58

 

determined by reference to the most recent quarterly or annual balance sheet of
the Borrower which precedes such sale, transfer or disposition that is delivered
to the Administrative Agent pursuant to Section 5.04.

SECTION 6.05. Business of Holdings, Borrower and Subsidiaries. Neither Holdings
nor the Borrower will, nor will they permit any Subsidiary to, engage at any
time in any business or business activity other than the business currently
conducted by the Borrower and its Subsidiaries as of the Effective Date and
business activities reasonably related, supportive or incidental thereto.
Without limiting the generality of the foregoing, Holdings will not engage in
any business or business activity other than (i) the ownership of the capital
stock of the Borrower together with activities related thereto, (ii) actions
required by law to maintain its status as a corporation and as a public company
and (iii) other non-material business activities to promote and support the
business activities of the Borrower and its Subsidiaries.

SECTION 6.06. Consolidated Fixed Charge Coverage Ratio. Neither Holdings nor the
Borrower will, nor will they permit any Subsidiary to, permit the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
of the Borrower ended on or after June 30, 2005, to be less than 3.00 to 1.

SECTION 6.07. Leverage Ratio. Neither Holdings nor the Borrower will, nor will
they permit any Subsidiary to, permit the Leverage Ratio at any time to be
greater than 3.00 to 1.

SECTION 6.08. Restrictive Agreements. Neither Holdings nor the Borrower will,
nor will they permit any Subsidiary to, enter into, incur or permit to exist,
directly or indirectly, any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of Holdings, the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary, provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification if it
expands the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases or other
contracts entered into in the ordinary course of business restricting the
assignment thereof.

 

 



59

 

 

ARTICLE VII

 

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a)        any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;

(b)        default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

(c)        default shall be made in the reimbursement with respect to any LC
Disbursement or the payment of any fee pursuant to Section 2.12 or any interest
on any Loan or on LC Disbursement or any other amount (other than an amount
referred to in (b) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of three Business Days after such default occurs;

(d)        default shall be made in the due observance or performance by
Holdings, the Borrower or any Subsidiary of any covenant, condition or agreement
contained in Section 5.01(a), or 5.08 or in Article VI;

(e)        default shall be made in the due observance or performance by
Holdings, the Borrower or any Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or (d)
above) and such default shall continue unremedied for a period of (i) in the
case of a default under Section 5.05, three Business Days after any Responsible
Officer of the Borrower has actual knowledge of any matter required to be
disclosed to the Administrative Agent and the Lenders pursuant to such Section
that has not been so disclosed or (ii) in the case of any other such default, 30
days after notice thereof from the Administrative Agent or any Lender to the
Borrower;

(f)         Holdings, the Borrower or any Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
in a principal amount in excess of $7,500,000, when and as the same shall become
due and payable, or (ii) fail to observe or perform any other term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing                                           
                                          
                                                

 



60

 

any such Indebtedness referred to in clause (i) if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity;

(g)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, the Borrower or any Subsidiary (other than an Excluded
Subsidiary), or of a substantial part of the property or assets of Holdings, the
Borrower or a Subsidiary (other than an Excluded Subsidiary), under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Subsidiary (other than an
Excluded Subsidiary) or for a substantial part of the property or assets of
Holdings, the Borrower or a Subsidiary (other than an Excluded Subsidiary) or
(iii) the windingup or liquidation of Holdings, the Borrower or any Subsidiary
(other than an Excluded Subsidiary); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h)        Holdings, the Borrower or any Subsidiary (other than an Excluded
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Borrower or any Subsidiary (other than an Excluded Subsidiary)
or for a substantial part of the property or assets of Holdings, the Borrower or
any Subsidiary (other than an Excluded Subsidiary), (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, (vi)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due or (vii) take any corporate action for the purpose of
effecting any of the foregoing;

(i)         one or more judgments for the payment of money in an aggregate
amount in excess of $7,500,000 shall be rendered against Holdings, the Borrower,
any Subsidiary (other than an Excluded Subsidiary) or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of
Holdings, the Borrower or any Subsidiary (other than an Excluded Subsidiary) to
enforce any such judgment;

 

 



61

 

 

(j)         (i) a Reportable Event or Reportable Events, or a failure to make a
required installment or other payment (within the meaning of Section 412(n)(1)
of the Code), shall have occurred with respect to any Plan or Plans that
reasonably could be expected to result in liability of the Borrower to the PBGC
or to a Plan in an aggregate amount exceeding $7,500,000 and, within 30 days
after the reporting of any such Reportable Event to the Administrative Agent or
after the receipt by the Administrative Agent of a statement required pursuant
to Section 5.06(b)(iii) hereof, the Administrative Agent shall have notified the
Borrower in writing that (A) the Required Lenders have made a determination
that, on the basis of such Reportable Event or Reportable Events or the failure
to make a required payment, there are reasonable grounds for the termination of
such Plan or Plans by the PBGC, the appointment by the appropriate United States
district court of a trustee to administer such Plan or Plans or the imposition
of a lien in favor of a Plan and (B) as a result thereof an Event of Default
exists hereunder; or (ii) a trustee shall be appointed by a United States
district court to administer any such Plan or Plans; or (iii) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any such Plan or Plans;

(k)        (i) the Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan, (ii) the Borrower or such ERISA Affiliate does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner and (iii) the
amount of such Withdrawal Liability specified in such notice, when aggregated
with all other amounts required to be paid to Multiemployer Plans in connection
with Withdrawal Liabilities (determined as of the date or dates of such
notification), either (A) exceeds $7,500,000 or requires payments exceeding
$1,000,000 in any year or (B) is less than $7,500,000 but any Withdrawal
Liability payment remains unpaid 30 days after such payment is due;

(l)         the Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if solely as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and its ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or have been or are being terminated have
been or will be increased over the amounts required to be contributed to such
Multiemployer Plans for their most recently completed plan years by an amount
exceeding $1,000,000;

(m)       at any time after the Effective Date, the Guarantee Agreement shall
cease to be, or shall be asserted by any Guarantor not to be, a valid, binding
and enforceable agreement, or any Guarantor shall be in breach of the terms and
conditions of the Guarantee Agreement, in each case upon 30 days after notice
thereof from the Administrative Agent or any Lender to the Borrower; or

(n)       there shall have occurred a Change in Control;

 

 



62

 

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued under the Loan Documents,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or (h)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

 

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have                                           
                                          
                                                            

 



63

 

any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or wilful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document executed in connection with the
Transactions, or (v) the satisfaction of any condition set forth in Article IV
or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent

 



64

 

which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

The parties identified on the cover page hereto as Syndication Agent, Sole
Bookrunner and Sole Lead Arranger and Co-Documentation Agents shall not have any
duties or obligations in such capacities under this Agreement or any other Loan
Document nor shall such parties incur any liability under this Agreement or any
other Loan Document except in each case in their capacities as Lenders (and only
so long as such party is a Lender).

ARTICLE IX

 

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)         if to the Borrower or Holdings, to it at Ethan Allen Drive, Danbury,
CT 06811, Attention of Chief Financial Officer or Treasurer (Telecopy No. (203)
743-8341), with copies to, in the case of any notice or communication other than
routine notices and communications under Article II, the attention of General
Counsel at the aforesaid address (Telecopy No. (203) 743-8254);

 

 



65

 

 

(ii)         if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, TX
77002, Attention of Clifford Trapani (Telecopy No. (713) 750-2938);

(iii)        if to JPMorgan Chase Bank, N. A. as Issuing Bank, to it at JPMorgan
Chase Bank, N.A., Letters of Credit Department, 10420 Highland Manor Drive,
Building 2, 4th Floor, Tampa, FL 33610, Attention of Joe Borello, (Telecopy No.
(813) 432-5162); with a copy to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, TX 77002, Attention of
Clifford Trapani (Telecopy No. (713) 750-2938);

(iv)        if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, TX 77002,
Attention of Clifford Trapani (Telecopy No. (713) 750-2938); and

(v)        if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)        Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by Holdings or the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default,

 



66

 

regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

(b)        Neither this Agreement nor any other Loan Document nor any provision
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, Holdings and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Parties or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided,
however, that no such agreement shall (i) decrease the principal amount of, or
extend the maturity of or any scheduled principal payment date or date for the
payment of any interest on any Loan or any date for reimbursement of an LC
Disbursement, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan or LC Disbursement, without the prior
written consent of each Lender affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any of the fees of any
Lender without the prior written consent of such Lender, or (iii) amend or
modify the provisions of Section 2.18(b) and (c), the provisions of this
Section, the definition of “Required Lenders” or any provision of any Loan
Document that by its terms expressly requires the consent or approval of all the
Lenders, without the prior written consent of each Lender; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, an Issuing Bank or the Swingline Lender hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereto (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)        The Borrower shall indemnify the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against third party claims, and
hold each

 



67

 

Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee from such
third parties arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on, at, to or from any Property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or wilful misconduct of such Indemnitee.

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, an Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

(d)        To the extent permitted by applicable law, each of Holdings, the
Borrower and the Indemnitees shall not assert, and each hereby waives, any claim
against, in the case of Holdings and the Borrower, any Indemnitee or, in the
case of any Indemnitee, Holdings or the Borrower, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, the Loan Documents or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that the provisions of this clause (d) shall not be
construed to affect in any way any Indemnitee’s rights under Section 9.03(b).

(e)        All amounts due under this Section shall be payable on written demand
therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) neither
Holdings or the Borrower

 



68

 

may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by Holdings or the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)        (i) Subject to the conditions set forth in paragraph (b) (ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A)       the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

(B)       the Administrative Agent; and

(C)       each Issuing Bank.

(ii)         Assignments shall be subject to the following additional
conditions:

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Competitive Loans, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not apply to rights in respect
of outstanding Competitive Loans;

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

 



69

 

 

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For purposes of this Section 9.04(b), the term “Approved Fund” has the following
meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b) (iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)        The Administrative Agent, acting for this purpose as an agent of
Holdings and the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and Holdings, the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for

 



70

 

purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)        (i)         Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c) (ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii)         A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by Holdings, the Borrower or any Subsidiary Guarantor in the
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this

 



71

 

Agreement and the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any of the Loan Documents or any provision hereof or
thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of Holdings and the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

 



72

 

 

SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b)        Each of Holdings and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

(c)        Each of Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

 



73

 

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from Holdings, the
Borrower or any Subsidiary relating to Holdings, the Borrower or its business or
any Subsidiary or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from Holdings, the Borrower or any Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not

 



74

 

above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.14. USA Patriot Act. Each Lender hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), (the “Act”), it is required
to obtain, verify and record information that identifies Holdings and the
Borrower, which information includes the name and address of Holdings and the
Borrower and other information that will allow such Lender to identify Holdings
and the Borrower in accordance with the Act.

 



75

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

ETHAN ALLEN GLOBAL INC.,

 

by

 

/s/ M. Farooq Kathwari 

Name:

Title:

Principal Place of Business:

TIN:

ETHAN ALLEN INTERIORS INC.,

 

by

 

/s/ M. Farooq Kathwari 

Name:

Title:

Principal Place of Business:

TIN:

JPMORGAN CHASE BANK, N.A.

individually and as

Administrative Agent,

by

/s/ James A. Knight 

Name: James A. Knight

Title: Vice President



 



76

 

 

SIGNATURE PAGE TO 2005 ETHAN ALLEN 5-YEAR CREDIT AGREEMENT

 

CITIZENS BANK OF

MASSACHUSETTS, individually and as Co-Syndication Agent,

by

/s/ R. Jane Westrich 

Name: R. Jane Westrich

Title: Senior Vice President



 



77

 

 

SIGNATURE PAGE TO 2005 ETHAN ALLEN 5-YEAR
CREDIT AGREEMENT

 

WACHOVIA BANK NATIONAL ASSOCIATION,

individually and as Co-Syndication Agent,

by

/s/ Anthony D. Braxton 

Name: Anthony D. Braxton

Title: Director



 



78

 

 

SIGNATURE PAGE TO 2005 ETHAN ALLEN 5-YEAR CREDIT AGREEMENT

 

Name of Institution:

BANK OF AMERICA

 

by

/s/ John Pocalyko

Name: John Pocalyko

Title: Senior Vice President



78

 

SIGNATURE PAGE TO 2005 ETHAN ALLEN 5-YEAR CREDIT AGREEMENT

 

Name of Institution:

 

PNC Bank, National Association

by

/s/ Timothy J. Hornickle

Name: Timothy J. Hornickle

Title: Vice President



78

 

SIGNATURE PAGE TO 2005 ETHAN ALLEN 5-YEAR CREDIT AGREEMENT

 

Name of Institution:

U.S. Bank National Association

by

/s/ Jennifer L. Thurston

Jennifer L. Thurston

Title: Assistant Vice President

 

 

 

 

 

SCHEDULE 2.01

Commitments




Name of Lender

--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A   $  45,000,000   Citizens Bank  $  40,000,000  
Wachovia Bank National Association  $  40.000,000   Bank of America, N.A 
$  25,000,000   PNC Bank, National Association  $  25,000,000   U. S. Bank 
$  25,000,000  

--------------------------------------------------------------------------------

Total  $200,000,000  

Schedule 3.08

Subsidiaries and Excluded Subsidiaries


ETHAN ALLEN INTERIORS INC. AND ETHAN ALLEN GLOBAL, INC.

Baumritter Corporation (DE) (**)(***)
EA-DV, Inc.(**) (***)
Ethan Allen (Canada) Inc. (**) (***)
Ethan Allen (UK) Limited (*) (**)
Ethan Allen Carriage House, Inc. (**) (***)
Ethan Allen Marketing Corporation (**) (***)
Ethan Allen Operations, Inc. (formerly Ethan Allen Manufacturing Corporation)
(*)
Ethan Allen Realty, LLC (wholly owned by Ethan Allen Operations, Inc.)
Ethan Allen Retail, Inc. (formerly Ethan Allen Inc.) (*)
Ethan Allen.com Inc. (**) (***)
KEA International, Inc.(*) (**)
Lake Avenue Associates, Inc. (*)
Manor House, Inc. (***)
Northeast Consolidated, Inc. (*) (**)
Riverside Water Works, Inc. (*)



* Wholly owned by Ethan Allen Global, Inc.
** Excluded Subsidiaries
*** Wholly owned by Ethan Allen Retail, Inc.


ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT
OF PORTIONS OF THIS DOCUMENT IN ACCORDANCE WITH RULE 24B-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934

Schedule 3.09

Litigation/Actions/Proceedings

General
    *
Environmental

1. Parker Landfill: Ethan Allen believes it has substantially completed its
obligations under agreement with other potentially responsible parties (PRP’s),
has received a conditional certificate of corporation and is awaiting receipt of
final completion certificate from EPA. This project has continued operations and
maintenance obligations, which is the contractual obligation of another PRP.
Ethan Allen believes that it no longer has any material obligations at this
site, but continues to be jointly and severally liable at this superfund site.


2. Carroll Town Landfill: Ethan Allen was notified by the EPA in or around 2002,
that it may be a PRP at this site; however, no formal notice or action has been
received. There is insufficient information to determine what affect if any this
site might have.


3. Seaboard (NC): Ethan Allen is a deminimus party at this site. We do not
anticipate any material adverse affects from this site, but as additional
information becomes available, this position may change.


4. SRS (CT): Ethan Allen is a deminimus party at this site. We do not anticipate
any material adverse affects from this site, but as additional information
becomes available, this position may change.


*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

Schedule 3.17

Environmental

None


ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT
OF PORTIONS OF THIS DOCUMENT IN ACCORDANCE WITH RULE 24B-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934

Schedule 3.18 – Insurance

ETHAN ALLEN U.S/CANADA. POLICY SCHEDULE

 

Type of Coverage

Coverage Territory

Coverage

Valuation

Effective Date

Expiration Date

Insurer

Policy Number

Policy Limit*

Factory - Property/Boiler

U.S.

“All Risk” including Flood & Earthquake. Includes Real & Personal Property,
Business Interruption, Boiler & Machinery and Transit

Property - Replacement Cost (generally) Business Interruption - Actual Loss
Sustained

7/1/2005

7/1/2006

Zurich

ERP930494502

*

   

 

 

 

 

 

 

 

 

Retail - Property/Boiler

U.S.

“All Risk” including Flood & Earthquake. Includes Real & Personal Property,
Business Interruption, Boiler & Machinery and Transit

Property - Replacement Cost (generally) Business Interruption - Actual Loss
Sustained

7/1/2005

7/1/2006

Travelers

KTJ-CMB-123D544-4-04

*

   

 

 

 

 

 

 

 

 

Property - Excess Earthquake

California

Earthquake

Property - Replacement Cost (generally) Business Interruption - Actual Loss
Sustained

7/1/2005

7/1/2006

Insurance Company of the West

XCH206202402

*

   

 

 

 

 

 

 

 

 

National Flood

27 Railroad Ave. Rub & Pack Building Orleans, VT

Flood

Least of: Amount of Insurance, ACV or cost to repair or replace

6/20/2005

6/20/2006

American Bankers

2042856400

*

   

 

 

 

 

 

 

 

 

National Flood

27 Railroad Ave. Rough Mill Orleans, VT

Flood

Least of: Amount of Insurance, ACV or cost to repair or replace

6/20/2005

6/20/2006

American Bankers

2042856500

*

   

 

 

 

 

 

 

 

 

National Flood

27 Railroad Ave. Boiler House Orleans, VT

Flood

Least of: Amount of Insurance, ACV or cost to repair or replace

6/20/2005

6/20/2006

American Bankers

2042853000

*

   

 

 

 

 

 

 

 

 

National Flood

217 Main St.. Main Building Beecher Falls, VT

Flood

Least of: Amount of Insurance, ACV or cost to repair or replace

6/20/2005

6/20/2006

American Bankers

2042853100

*

   

 

 

 

 

 

 

 

 

National Flood

217 Main St.. Saw Mill Beecher Falls, VT

Flood

Least of: Amount of Insurance, ACV or cost to repair or replace

6/20/2005

6/20/2006

American Bankers

2042853200

*

   

 

 

 

 

 

 

 

 

 

 

 



 

 

 

National Flood

5139 Manheim Pike East Petersburg, PA

Flood

Least of: Amount of Insurance, ACV or cost to repair or replace

7/1/2005

7/1/2006

American Bankers

2042912700

*

   

 

 

 

 

 

 

 

 

National Flood

200 Murray East Rutherford, NJ

Flood

Least of: Amount of Insurance, ACV or cost to repair or replace

11/14/2004

11/14/2005

American Bankers

2044564300

*

   

 

 

 

 

 

 

 

 

National Flood

1800 Banks Road Margate, FL

Flood

Least of: Amount of Insurance, ACV or cost to repair or replace

6/28/2005

6/28/2006

American Bankers

1011110194

*

   

 

 

 

 

 

 

 

 

National Flood

13680 Pines Blvd. Pembroke Pines, FL

Flood

Least of: Amount of Insurance, ACV or cost to repair or replace

6/28/2005

6/28/2006

American Bankers

1011110195

*

   

 

 

 

 

 

 

 

 

National Flood

27 Railroad Ave. Finish Mill Orleans, VT

Flood

Least of: Amount of Insurance, ACV or cost to repair or replace

9/30/2004

9/30/2005

American Bankers

1011112456

*

   

 

 

 

 

 

 

 

 

Cargo

Worldwide

All risks of physical loss or damage from any external cause, except those risks
as may be excluded.

The total amount of invoice including any prepaid or advanced or guaranteed
freight, if any, plus 10%

7/1/2005

7/1/2006

Continental

OC9800025

*

   

 

 

 

 

 

 

 

 

Automobile

United States, its territories and possessions, Puerto Rico and Canada

Commercial Automobile Liability, all states except Texas

N/A

7/1/2005

7/1/2006

Travelers

TC2J-CAP-185K9364-TIL-04

*

   

 

 

 

 

 

 

 

 

Automobile

United States, its territories and possessions, Puerto Rico and Canada

Commercial Automobile Liability, Texas Only

N/A

7/1/2005

7/1/2006

Travelers

TC2E-CAP-281D3001-TCT-03

*

 

 

 



 

 

 

General Liability

United States, Puerto Rico and Canada, Restrictive Worldwide

Commercial General Liability

N/A

7/1/2005

7/1/2006

Travelers

TC2J-GLSA-185K9432-TIL-04

*

   

 

 

 

 

 

 

 

 

Workers Compensation

Statutory

Deductible Workers Compensation

N/A

7/1/2005

7/1/2006

Travelers

TC2JUB-185K935-2-04

*

   

 

 

 

 

 

 

 

 

Workers Compensation

Statutory

Retro Workers Compensation (AZ, MA, WI)

N/A

7/1/2005

7/1/2006

Travelers

TRJUB-177D745-4-04

*

   

 

 

 

 

 

 

 

 

Umbrella Liability

Worldwide

Commercial Umbrella Excess Liability

N/A

7/1/2005

7/1/2006

St. Paul

QK09000765

*

   

 

 

 

 

 

 

 

 

Excess Liability

Worldwide

Commercial Excess Liability

N/A

7/1/2005

7/1/2006

Great American

EXC 5165982

*

   

 

 

 

 

 

 

 

 

Canadian Property

Canada

All Risk Property

Replacement Cost

6/30/2005

6/30/2006

Economial Mutual

4704324

*

   

 

 

 

 

 

 

 

 

Canadian General Liabilty

Canada

General Liability

N/A

6/30/2005

6/30/2006

Economial Mutual

4704324

*

   

 

 

 

 

 

 

 

 

Canadian Automobile Liability

Canada

Commercial Automobile Liability

N/A

6/30/2005

6/30/2006

Economial Mutual

6305873

*

   

 

 

 

 

 

 

 

 

Canadian Umbrella Liability

Canada

Umbrella Liability

N/A

6/30/2005

6/30/2006

Economial Mutual

4704324

*

   

 

 

 

 

 

 

 

 

Customs Bond

US

US Customs Bond

N/A

7/9/2005

7/9/2006

Washington International

170664-21

*

 

 

 



 

 

 

   

 

 

 

 

 

 

 

 

Utility Payment Bond

Georgia

Utility Payment

N/A

8/12/2004

8/12/2005

Travelers

103904559

*

   

 

 

 

 

 

 

 

 

Directors & Officers Liability

Worldwide

Directors & Officers Liability

N/A

7/1/2005

7/1/2006

Chubb Group

8146-37-26

*

   

 

 

 

 

 

 

 

 

Employment Practices Liability

Worldwide

Employment Practices Liability

N/A

7/1/2005

7/1/2006

Chubb Group

8146-37-26

*

   

 

 

 

 

 

 

 

 

Fiduciary Liability

Worldwide

Fiduciary Liability

N/A

7/1/2005

7/1/2006

Chubb Group

8146-37-26

*

   

 

 

 

 

 

 

 

 

Commercial Crime

Worldwide

Commercial Crime

N/A

7/1/2005

7/1/2006

AIG

167-47-45

*

   

 

 

 

 

 

 

 

 

Special Coverage

Worldwide

Special Coverage

N/A

7/1/2005

7/1/2008

Professional Indemnity

077387-012

*

 

 

 

 

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION


SCHEDULE 6.02 – JP MORGAN CHASE BANK – ETHAN ALLEN CREDIT
AGREEMENT – JULY ____, 2005


EXISTING LIEN DISCLOSURE — BALANCE AS OF 5/31/05

5/31/04

--------------------------------------------------------------------------------

Maturity

--------------------------------------------------------------------------------

1.  Ethan Allen Inn - IRB $3,855,000  6/1/11   2.  Beecher Falls (Town of
Canaan) $   268,920  10/15/26       (Building)   3.  Beecher Falls (Town of
Canaan) $   222,912  10/15/11       (M&E)   4.  Beecher Falls (VEDA)
$   212,386  6/26/06

Schedule 6.08

Restrictions

None

EXHIBIT A
to the Credit Agreement

[FORM OF]
ASSIGNMENT AND ASSUMPTION

        This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

  1. Assignor:
______________________________________________________________________________


  2.
Assignee:_______________________________________________________________________________
[and is an Affiliate/Approved Fund of [Identify Lender]]1


  3. Borrower: Ethan Allen Global, Inc.


--------------------------------------------------------------------------------


        1 Select as applicable.

2

  4. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative
Agent under the Credit Agreement


  5. Credit Agreement: The Credit Agreement dated as of July 21, 2005 among
Ethan Allen Global, Inc., as Borrower, Ethan Allen Interiors Inc., the Lenders
parties thereto and JPMorgan Chase Bank, as Administrative Agent.


  6. Assigned Interest:


Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR [NAME OF ASSIGNOR],


     by
                  ——————————————
                  Title:


ASSIGNEE [NAME OF ASSIGNEE],


     by
                  ——————————————
                  Title:


3

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent,


     by
                  ——————————————
                  Title:

Consented to:

ETHAN ALLEN GLOBAL, INC., if required,


     by
                  ——————————————
                  Title:


[ISSUING BANK(S)]


     by
                  ——————————————
                  Title:

ANNEX 1
to the Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

        1.        Representations and Warranties.

        1.1        Assignor. The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

        1.2.       Assignee. The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to this Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

        2.              Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have

2

accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

        3.        General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

EXHIBIT B
to the Credit Agreement

[FORM OF]
OPINION OF COUNSEL FOR THE BORROWER

July 21, 2005

To the Lenders and the Administrative
Agent Referred to Below
c/o JP Morgan Chase Bank N.A., as
Administrative Agent
270 Park Avenue
New York, New York 10017

Ladies and Gentlemen:

        This opinion is furnished to you pursuant to paragraph (b) of Section
4.01 of the Credit Agreement, dated as of July 21, 2005 (the “Credit
Agreement”), among Ethan Allen Interiors Inc., a Delaware corporation
(“Holdings”), Ethan Allen Global, Inc., a Delaware corporation (the “Borrower”),
the banks and other financial institutions identified therein as Lenders, and JP
Morgan Chase Bank, as Administrative Agent. Unless otherwise defined herein,
terms used herein have the meanings provided in the Credit Agreement.

        I am general counsel of Holdings and the Borrower and, in that capacity,
have acted as counsel for the Loan Parties in connection with the Credit
Agreement and the other Loan Documents. For purposes of this opinion, I have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable.

        Upon the basis of the foregoing, I am of the opinion that:

        1.        Each Loan Party (a) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in every jurisdiction where such qualification is required, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the corporate power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and, in the case of the Borrower, to borrow under the Credit Agreement.

        2.        The execution, delivery and performance by each Loan Party of
each of the Loan Documents to which it is or will be a party and, in the case of
the Borrower, the borrowings under the Credit Agreement (collectively, the
“Transactions”) (a) have been duly authorized by all requisite corporate and, if
required, stockholder action and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents or by-laws of any Loan Party, (B)
any order of any Governmental Authority or (C) any provision of any indenture,
agreement or other instrument to which Holdings, the Borrower or any Subsidiary
is a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument, where any such conflict, violation, breach or default
referred to in clause (i) or (ii) of this paragraph 2, individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings, the Borrower
or any Subsidiary.

        3.        The Credit Agreement has been duly executed and delivered by
each of Holdings and the Borrower. The Guarantee Agreement has been duly
executed and delivered by each of the Guarantors. The Indemnity, Subrogation and
Contribution Agreement has been duly executed and delivered by each of the
Borrower and the Subsidiary Guarantors. Each Loan Document constitutes a legal,
valid and binding obligation of each Loan Party that is a party thereto,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).1

        4.        No action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is or will be required in
connection with the Transactions, except for (a) such as have been made or
obtained and are in full force and effect and (b) such actions, consents,
registrations, filings and approvals the failure to obtain or make which could
not reasonably be expected to result in a Material Adverse Effect.

        5.        Except as set forth in Schedule 3.09, to the Credit Agreement,
there are not any actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to my knowledge, threatened
against or affecting Holdings, the Borrower or any Subsidiary or any business,
property or rights of any such Person (i) which involve any Loan Document or the
Transactions or (ii) as to which there is a

--------------------------------------------------------------------------------

     1  The enforceability opinion set forth in the last sentence of paragraph 3
is a New York law opinion. If counsel cannot opine regarding New York law, it
will be necessary for the Borrower to retain New York counsel to render the
enforceability opinion.

reasonable possibility of an adverse determination and which, in either case,
(A) if adversely determined, would, individually result in a loss of greater
than $300,000 or (B) if adversely determined (excluding an actions, suits or
proceedings at law or in equity or by or before any Governmental Authority that
would individually result in a loss of $300,000 or less), in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

        6.        None of the Loan Parties is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.

        I am a member of the bar of the State of New York and the foregoing
opinion is limited to the laws of the State of New York, the General Corporation
Law of the State of Delaware and the Federal laws of the United States of
America. This opinion is rendered solely to you in connection with the above
matter. This opinion may not be relied upon by you for any other purpose or
relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your Loans) without my prior
written consent.

Very truly yours,

Pamela A. Banks
Vice President, General Counsel
and Secretary

EXHIBIT C
to the Credit Agreement

[FORM OF]

          GUARANTEE AGREEMENT dated as of July 21, 2005, among ETHAN ALLEN
INTERIORS INC., a Delaware corporation (“Holdings”), each of the subsidiaries of
ETHAN ALLEN GLOBAL, INC., a Delaware corporation (the “Borrower”), listed on
Schedule I hereto (individually, a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors together with Holdings are
referred to individually as a “Guarantor” and collectively as the “Guarantors”)
and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined herein).


                                  Reference is made to the Credit Agreement
dated as of July 21, 2005 (as amended, supplemented or modified from time to
time, the “Credit Agreement”), among Holdings, the Borrower, the financial
institutions party thereto, as lenders (the “Lenders”) and the Administrative
Agent. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

                                  The Lenders have agreed to extend credit to,
and each Issuing Bank has agreed to issue Letters of Credit for the account of,
the Borrower pursuant to, and subject to the terms specified in, the Credit
Agreement. The obligations of the Lenders to extend credit and of each Issuing
Bank to issue Letters of Credit under the Credit Agreement are conditioned on,
among other things, the execution and delivery by the Guarantors of a guarantee
agreement in the form hereof. As the owner of all the issued and outstanding
capital stock of the Borrower, Holdings acknowledges that it will, and as
Subsidiaries, the Subsidiary Guarantors acknowledge that they will, derive
substantial benefits from the extension of credit to the Borrower under the
Credit Agreement. As consideration therefor and in order to induce the Lenders
to continue to extend credit and each Issuing Bank to issue Letters of Credit
under the Credit Agreement, the Guarantors are willing to execute and deliver
this Agreement. Accordingly, the parties hereto agree as follows:

                                  SECTION 1. Each of the Guarantors
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, (a) the due and punctual payment
by the Borrower of (i) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrower under the Credit Agreement in respect of any
Letter or Letters of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (iii) all other monetary obligations of the Borrower to

the Lenders, each Issuing Bank and the Administrative Agent under the Credit
Agreement and the other Loan Documents to which the Borrower is or is to be a
party, (b) the due and punctual performance of all other obligations of the
Borrower under the Credit Agreement and the other Loan Documents, (c) the due
and punctual payment and performance of all obligations of the Borrower under
each Rate Protection Agreement entered into with any counterparty that was a
Lender at the time such Rate Protection Agreement was entered into and (d) the
due and punctual payment and performance of all obligations of each of Holdings
and the other Subsidiaries, in the case of any Subsidiary Guarantor, or of each
Subsidiary, in the case of Holdings, under the Loan Documents to which it is or
is to be a party (all the foregoing obligations being collectively called the
“Obligations”). Each of the Guarantors further agrees that the Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation.

                                  SECTION 2. Each of the Guarantors waives
presentment to, demand of payment from and protest to Holdings, the Borrower or
any Subsidiary of any of the Obligations, and also waives notice of acceptance
of its guarantee and notice of protest for nonpayment. The obligations of each
Guarantor hereunder shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against Holdings, the Borrower or any
Subsidiary under the provisions of any Loan Document or otherwise; (b) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, any Loan Document, any guarantee or any other agreement,
including with respect to any other Guarantor under this Agreement; or (c) the
failure of the Administrative Agent, any Issuing Bank or any Lender to exercise
any right or remedy against any other Guarantor or guarantor of the Obligations.

                                  SECTION 3. Each of the Guarantors further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
and not of collection, and waives any right to require that any resort be had by
the Administrative Agent, any Issuing Bank or any Lender to any security held
for payment of the Obligations or to any balance of any deposit account or
credit on the books of the Administrative Agent, any Issuing Bank or any Lender
in favor of the Borrower or any other person.

                                  SECTION 4. The obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy under any Loan Document, any guarantee or any
other agreement, by any waiver or modification of

2

any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act or omission which may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full of all the Obligations).

                                  SECTION 5. Each of the Guarantors waives any
defense based on or arising out of any defense of the Borrower or the
unenforceability of the Obligations or

any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower, other than the final and indefeasible payment in full
in cash of the Obligations. The Administrative Agent may, at its election,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other guarantor or exercise any other right or remedy
available to it against the Borrower or any other guarantor, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been fully, finally and indefeasibly paid in cash.
Pursuant to applicable law, each of the Guarantors waives any defense arising
out of any such election even though such election operates pursuant to
applicable law to impair or to extinguish any right of reimbursement or
subrogration or other right or remedy of such Guarantor against the Borrower or
any other Guarantor or guarantor, as the case may be.

                                  SECTION 6. Each of the Guarantors further
agrees that its guarantee shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by the Administrative Agent, any
Issuing Bank or any Lender upon the bankruptcy or reorganization of the
Borrower, any other Guarantor or otherwise.

                                  SECTION 7. In furtherance of the foregoing and
not in limitation of any other right which the Administrative Agent, any Issuing
Bank or any Lender has at law or in equity against any Guarantor by virtue
hereof, upon the failure of Holdings, the Borrower or any Subsidiary to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each of the Guarantors
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the Lenders and each Issuing Bank, if and as
appropriate, in cash the amount of such unpaid Obligation, and thereupon each of
the Administrative Agent, any Issuing Bank and any Lender that shall have
received any part of such payment shall, in a reasonable manner, assign the
amount of the Obligations owed to it and paid by such Guarantor pursuant to this
guarantee to such Guarantor, such assignment to be pro tanto to the extent to
which the Obligations in question were discharged by such Guarantor, or make
such other disposition thereof as such Guarantor shall direct (all without
recourse to the Administrative Agent, such Issuing Bank or such Lender and
without any representation or warranty by the Administrative Agent, such Issuing
Bank or such Lender); provided, however, that until the indefeasible payment in
full of all the Obligations, none of the Guarantors shall have any right by way
of subrogation or otherwise as a result of the payment of any sums hereunder.

3

                                  SECTION 8. Each of the Guarantors jointly and
severally represents and warrants that all representations and warranties
contained in the Credit Agreement which relate to the Guarantors are true and
correct.

                                  SECTION 9. The guarantees made hereunder shall
survive and be in full force and effect so long as any Obligation is outstanding
and has not been indefeasibly paid and so long as any of the Lenders have any
further commitment to extend credit or any Issuing Bank has any further
obligation to issue Letters of Credit under the Credit

Agreement or any Letter of Credit is outstanding, and shall be reinstated to the
extent provided in Section 6. Each Subsidiary Guarantor shall be released from
its guarantee hereunder in the event that (a) it ceases to be a Subsidiary or
(b) all the capital stock of such Subsidiary Guarantor shall be sold,
transferred or otherwise disposed of, in accordance with the terms of the Credit
Agreement, by the Borrower to a person that is not an Affiliate of Holdings or
the Borrower.

                                  SECTION 10. This Agreement and the terms,
covenants and conditions hereof shall be binding upon each Guarantor and its
successors and shall inure to the benefit of the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Lenders and their respective
successors and assigns. None of the Guarantors shall be permitted to assign or
transfer any of its rights or obligations under this Agreement, except as
expressly contemplated by this Agreement or the Credit Agreement.

                                  SECTION 11. No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by the Administrative Agent,
any Issuing Bank or any Lender preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
remedies provided by law. Except as provided in the Credit Agreement, none of
the Administrative Agent, any Issuing Bank or the Lenders shall be deemed to
have waived any rights hereunder or under any other agreement or instrument
unless such waiver shall be in writing and signed by such parties.


                                  SECTION 12. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                                  SECTION 13. All communications and notices
hereunder shall be in writing and given as provided in Section 9.01 of the
Credit Agreement. All communications and notices hereunder to each Subsidiary
Guarantor shall be given to it at its address set forth in Schedule I hereto
with a copy to the Borrower.

                                  SECTION 14. In case any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect with respect to any Guarantor, no party hereto
shall be required to comply with such

4

provision with respect to such Guarantor for so long as such provision is held
to be invalid, illegal or unenforceable and the validity, legality and
enforceability of the remaining provisions contained herein, and of such
provision with respect to any other Guarantor, shall not in any way be affected
or impaired. The parties shall endeavor in good-faith negotiations to replace
any invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

                                  SECTION 15. This Agreement may be executed in
two or more counterparts, each of which shall constitute an original, but all of
which, when taken together, shall constitute but one instrument; provided that
this Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder. This Agreement shall
be effective with respect to any Guarantor when a counterpart which bears the
signature of such Guarantor shall have been delivered (by electronic
transmission or otherwise) to the Administrative Agent.

                                  SECTION 16. Upon execution and delivery by the
Administrative Agent and a Subsidiary of an instrument in the form of Annex 1
attached hereto, such Subsidiary shall become a Subsidiary Guarantor hereunder
with the same force and effect as if originally named as a Subsidiary Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Subsidiary Guarantor as a party to this Agreement.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

ETHAN ALLEN INTERIORS, INC.,


     by
                  ——————————————
                  Name:
                  Title:


EACH SUBSIDIARY GUARANTOR
LISTED ON SCHEDULE I HERETO,


     by
                  ——————————————
                  Name:
                  Title:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent,


     by
                  ——————————————
                  Name:
                  Title:


5

SCHEDULE I
to the Guarantee Agreement

Subsidiary Guarantors
                  1.     Ethan Allen Operations, Inc.     Ethan Allen Drive
Danbury, Connecticut 06811                       2.    Lake Avenue Associates,
Inc.    Ethan Allen Drive
Danbury, Connecticut 06811                       3.   Manor House, Inc.   Ethan
Allen Drive
Danbury, Connecticut 06811                     4.   Riverside Water Works, Inc.
   Ethan Allen Drive
Danbury, Connecticut 06811                     5.     Ethan Allen Realty LLC    
Ethan Allen Drive
Danbury, Connecticut 06811                     6.     Ethan Allen Retail, Inc.  
  Ethan Allen Drive
Danbury, Connecticut 06811  

6

ANNEX 1
to the Guarantee Agreement

          SUPPLEMENT NO.    dated as of             , 200_, to the Guarantee
Agreement dated as of July 21, 2005 (as amended and supplemented through the
date hereof, the “Guarantee Agreement”), among ETHAN ALLEN INTERIORS INC., a
Delaware corporation (“Holdings”), certain subsidiaries of Ethan Allen Inc.
(collectively, the “Subsidiary Guarantors”, and together with Holdings, the
“Guarantors”) and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders, as defined therein.


        A.        Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guarantee Agreement.

        B.        Holdings and the Subsidiary Guarantors have entered into the
Guarantee Agreement in order to induce the Lenders to extend credit to, and to
induce each Issuing Bank to issue Letters of Credit for the account of, the
Borrower pursuant to the Credit Agreement. The Guarantee Agreement provides that
additional Subsidiaries may become Subsidiary Guarantors under the Guarantee
Agreement by execution and delivery of an instrument in the form of this
Supplement. Pursuant to the Credit Agreement, the undersigned Subsidiary (the
“New Subsidiary Guarantor”) is required to become a Subsidiary Guarantor under
the Guarantee Agreement. The New Subsidiary Guarantor desires to become a
Subsidiary Guarantor and Guarantor under the Guarantee Agreement in order to
induce the Lenders to continue to extend credit and each Issuing Bank to issue
Letters of Credit under the Credit Agreement and as consideration therefor.

        Accordingly, the Administrative Agent and the New Subsidiary Guarantor
agree as follows:

        SECTION 1. In accordance with the Guarantee Agreement, the New
Subsidiary Guarantor by its signature hereto shall become a Subsidiary Guarantor
and Guarantor under the Guarantee Agreement with the same force and effect as if
originally named therein as a Subsidiary Guarantor and Guarantor and the New
Subsidiary Guarantor hereby agrees to all the terms and provisions of the
Guarantee Agreement applicable to it as a Subsidiary Guarantor and Guarantor
thereunder. Each reference to a “Guarantor” or a “Subsidiary Guarantor” in the
Guarantee Agreement shall be deemed to include the New Subsidiary Guarantor. The
Guarantee Agreement is hereby incorporated herein by reference.

        SECTION 2. This Supplement shall become effective when the
Administrative Agent shall have received a counterpart (by electronic
transmission or otherwise) of this Supplement executed on behalf of the New
Subsidiary Guarantor.

7

        SECTION 3. The New Subsidiary Guarantor hereby represents and warrants
that (i) this Supplement has been duly authorized, executed and delivered by the
New Subsidiary Guarantor and constitutes a legal, valid and binding obligation
of the New Subsidiary Guarantor, enforceable against it in accordance with its
terms, and (ii) set forth under its signature hereto is its address for purposes
of notices under the Guarantee

Agreement, which information supplements Schedule I to the Guarantee Agreement
and shall be deemed a part thereof for all purposes of the Guarantee Agreement.

        SECTION 4. Except as expressly supplemented hereby, the Guarantee
Agreement shall remain in full force and effect in accordance with its terms.

        SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

        SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace any invalid, illegal or unenforceable provisions herein with valid
provisions, the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

        SECTION 7. This Supplement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument.

        SECTION 8. The New Subsidiary Guarantor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees and expenses of counsel for
the Administrative Agent.

8

        IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative
Agent have duly executed this Supplement to the Guarantee Agreement as of the
day and year first above written.

[NAME OF NEW SUBSIDIARY
GUARANTOR],


     by
                  ——————————————
                  Name:
                  Title:



     Address
                      —————————————
                      —————————————
                      —————————————


JPMORGAN CHASE BANK, N.A., as
Administrative Agent,


     by
                  ——————————————
                  Name:
                  Title:


9

EXHIBIT D
to the Credit Agreement

[FORM OF]

          INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT dated as of July 21,
2005, among ETHAN ALLEN GLOBAL, INC., a Delaware corporation, (the “Borrower”),
each Subsidiary of the Borrower party hereto (collectively, the “Subsidiary
Guarantors”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (as defined herein).


                                  Reference is made to the Credit Agreement
dated as of July 21, 2005 (as amended, supplemented or modified from time to
time, the “Credit Agreement”), among the Borrower, Ethan Allen Interiors Inc.
(“Holdings”), the financial institutions from time to time party thereto, as
lenders (the “Lenders”) and the Administrative Agent. Capitalized terms used and
not defined herein shall have the meanings assigned in the Credit Agreement.

                                  The Lenders have agreed to extend credit to,
and each Issuing Bank has agreed to issue Letters of Credit for the account of,
the Borrower, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. The Subsidiary Guarantors have guaranteed
the obligations of the Borrower pursuant to the Guarantee Agreement. The
obligations of the Lenders to extend credit and of each Issuing Bank to issue
Letters of Credit under the Credit Agreement are conditioned upon, among other
things, the execution and delivery by the Borrower and the Subsidiary Guarantors
of an indemnity, subrogation and contribution agreement in the form hereof.

                                  Accordingly, the Borrower, each Subsidiary
Guarantor and the Administrative Agent agree as follows:

                                  SECTION 1. Indemnity and Subrogation. In
addition to all such rights of indemnity and subrogation as the Subsidiary
Guarantors may have under applicable law (but subject to Section 3), the
Borrower agrees that in the event a payment shall be made by any Subsidiary
Guarantor under the Guarantee Agreement, the Borrower shall indemnify such
Subsidiary Guarantor for the full amount of such payment and such Subsidiary
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.

                                  SECTION 2. Contribution and Subrogation. Each
Subsidiary Guarantor (a “Contributing Guarantor”) agrees (subject to Section 3)
that, in the event a payment shall be made by any other Subsidiary Guarantor
under the Guarantee Agreement and such other Subsidiary Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 1, the Contributing Guarantor shall indemnify the Claiming Guarantor in
an amount equal to the amount of such payment multiplied by a fraction, the
numerator of which shall be the net worth of the Contributing Guarantor on the
date hereof (or, in the case of any Subsidiary Guarantor becoming a party hereto
pursuant to Section 14, the date

of the Supplement hereto executed and delivered by such Subsidiary Guarantor)
and the denominator of which shall be the aggregate net worth of all the
Subsidiary Guarantors on the date hereof (or the date of execution and delivery
of such Supplement). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 2 shall be subrogated to the rights of such
Claiming Guarantor under Section 1 to the extent of such payment.

                                  SECTION 3. Subrogation. Notwithstanding any
provision of this Agreement to the contrary, all rights of the Subsidiary
Guarantors under Sections 1 and 2 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full of the Obligations. No failure
on the part of the Borrower or any Subsidiary Guarantor to make the payments
required by Sections 1 and 2 (or any other payments required under applicable
law or otherwise) shall in any respect limit the obligations and liabilities of
any Subsidiary Guarantor with respect to any Guarantee, and each Subsidiary
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor under each such Guarantee.

                                  SECTION 4. Termination. This Agreement shall
terminate when all Obligations have been indefeasibly paid in full, no Letters
of Credit are outstanding and the Lenders and each Issuing Bank have no further
Commitments under the Credit Agreement.

                                  SECTION 5. Continued Effectiveness. This
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by any Lender or Issuing Bank or any Subsidiary
Guarantor upon the bankruptcy or reorganization of the Borrower, any Subsidiary
Guarantor or otherwise.

                                  SECTION 6.  GOVERNING LAW. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

                                  SECTION 7. Waivers; Amendment. Except for the
operation of Section 14 of this Agreement, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to a written
agreement entered into between the Subsidiary Guarantors and the Administrative
Agent, with the prior written consent of the Required Lenders.

                                  SECTION 8. Notices. All communications and
notice hereunder shall be in writing and given as provided in the Credit
Agreement, except that to any Subsidiary Guarantor, communication and notice
shall be directed to the address set forth in or pursuant to the Guarantee
Agreement.

                                  SECTION 9. Binding Agreement; Assignments.
This Agreement shall become effective as to each of the Borrower or any
Subsidiary Guarantor when a counterpart hereof executed on behalf of the
Borrower or such Subsidiary Guarantor shall have been delivered (by electronic
transmission or otherwise) to the Administrative Agent and a counterpart hereof
shall have been executed on behalf of the Administrative Agent, and thereafter
shall be binding upon each of the Borrower or such Subsidiary Guarantor and the
Administrative Agent and their

2

respective successors and permitted assigns, and shall inure to the benefit of
such Subsidiary Guarantor and the Lenders and their respective successors and
assigns, except that no Subsidiary Guarantor shall have the right to assign its
rights or obligations hereunder or any interest herein (and any such attempted
assignment shall be void), except as expressly contemplated by this Agreement or
the other Loan Documents. Notwithstanding the foregoing, at the time any
Subsidiary Guarantor is released from its obligations under the Guarantee
Agreement in accordance with such Guarantee Agreement and the Credit Agreement,
such Subsidiary Guarantor shall cease to have any rights or obligations under
this Agreement.

                                  SECTION 10. Successors and Assigns. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and permitted assigns of such party, and all
covenants, promises and agreements by or on behalf of each of the Borrower or
any Subsidiary Guarantor that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and permitted assigns.

                                  SECTION 11. Survival of Agreement;
Severability. (a) All covenants, agreements and representations and warranties
made by the Borrower and each Subsidiary Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement shall be considered to have been relied upon by the Lenders and each
Subsidiary Guarantor and shall survive the making by the Lenders of the Loans
and the issuance of Letters of Credit by any Issuing Bank, and shall continue in
full force and effect as long as any Obligation is outstanding and unpaid and as
long as the Commitments have not been terminated.

                                  (b)        In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, no party hereto shall be required to comply with
such provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

                                  SECTION 12. Counterparts. This Agreement may
be executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
instrument.

                                  SECTION 13. Rules of Interpretation. The rules
of interpretation specified in Section 1.03 of the Credit Agreement shall be
applicable to this Agreement.

                                  SECTION 14. Additional Guarantors. Pursuant to
the Credit Agreement, certain Subsidiaries of the Borrower that were not in
existence or not Subsidiaries on the date of the Credit Agreement are required
to enter into the Guarantee Agreement as Guarantors upon becoming Subsidiaries.
Upon execution and delivery, after the date hereof, by the Administrative Agent
and such a Subsidiary of an instrument in the form of Annex 1 to this Agreement,
such Subsidiary shall become a Subsidiary Guarantor hereunder with the same
force and effect as if

3

originally named as a Subsidiary Guarantor hereunder. The execution and delivery
of any instrument adding an additional Subsidiary Guarantor as a party to this
Agreement shall not require the consent of the Borrower or any Subsidiary
Guarantor hereunder. The rights and obligations of the Borrower and each
Subsidiary Guarantor as a party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new Subsidiary Guarantor as a party
to this Agreement.

4

                                  IN WITNESS WHEREOF, the parties hereto have
caused this Agreement to be executed by their duly authorized offers as of the
date first appearing above.

ETHAN ALLEN GLOBAL, INC.,


     by
                  ——————————————
                  Name:
                  Title:


EACH SUBSIDIARY GUARANTOR
LISTED ON SCHEDULE I HERETO,


     by
                  ——————————————
                  Name:
                  Title:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent,


     by
                  ——————————————
                  Name:
                  Title:


5

SCHEDULE I
to the Indemnity, Subrogation and
Contribution Agreement

Subsidiary Guarantors
                  1.     Ethan Allen Operations, Inc.     Ethan Allen Drive
Danbury, Connecticut 06811                       2.    Lake Avenue Associates,
Inc.    Ethan Allen Drive
Danbury, Connecticut 06811                       3.   Manor House, Inc.   Ethan
Allen Drive
Danbury, Connecticut 06811                     4.   Riverside Water Works, Inc.
   Ethan Allen Drive
Danbury, Connecticut 06811                     5.     Ethan Allen Realty LLC    
Ethan Allen Drive
Danbury, Connecticut 06811                     6.     Ethan Allen Retail, Inc.  
  Ethan Allen Drive
Danbury, Connecticut 06811  

6

ANNEX I
to the Indemnity, Subrogation and
Contribution Agreement

          SUPPLEMENT NO.    dated as of             , 200_, to the Indemnity,
Subrogation and Contribution Agreement dated as of July 21, 2005 (as amended and
supplemented through the date hereof, the “Indemnity, Subrogation and
Contribution Agreement”), among ETHAN ALLEN GLOBAL, INC., a Delaware corporation
(the “Borrower”), certain subsidiaries of the Borrower (the “Subsidiary
Guarantors”) and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”).


        A.        Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guarantee Agreement.

        B.        The Borrower and the Subsidiary Guarantors have entered into
the Indemnity, Subrogation and Contribution Agreement in order to induce the
Lenders to extend credit to, and to induce each Issuing Bank to issue Letters of
Credit for the account of, the Borrower pursuant to the Credit Agreement. The
Indemnity, Subrogation and Contribution Agreement provides that additional
Subsidiaries may become Subsidiary Guarantors under the Indemnity, Subrogation
and Contribution Agreement by execution and delivery of an instrument in the
form of this Supplement. Pursuant to the Credit Agreement, the undersigned
Subsidiary (the “New Subsidiary Guarantor”) is required to become a Subsidiary
Guarantor under the Indemnity, Subrogation and Contribution Agreement. The New
Subsidiary Guarantor desires to become a Subsidiary Guarantor and Guarantor
under the Indemnity, Subrogation and Contribution Agreement in order to induce
the Lenders to continue to extend credit and the Issuing Bank to issue Letters
of Credit under the Credit Agreement and as consideration therefor.

        Accordingly, the Administrative Agent and the New Subsidiary Guarantor
agree as follows:

        SECTION 1. In accordance with the Indemnity, Subrogation and
Contribution Agreement, the New Subsidiary Guarantor by its signature hereto
shall become a Subsidiary Guarantor and Guarantor under the Indemnity,
Subrogation and Contribution Agreement with the same force and effect as if
originally named therein as a Subsidiary Guarantor and Guarantor and the New
Subsidiary Guarantor hereby agrees to all the terms and provisions of the
Indemnity, Subrogation and Contribution Agreement applicable to it as a
Subsidiary Guarantor and Guarantor thereunder. Each reference to a “Guarantor”
or a “Subsidiary Guarantor” in the Indemnity, Subrogation and Contribution
Agreement shall be deemed to include the New Subsidiary Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

        SECTION 2. This Supplement shall become effective when the
Administrative Agent shall have received (by electronic transmission or
otherwise) a counterpart of this Supplement executed on behalf of the New
Subsidiary Guarantor.

7

        SECTION 3. The New Subsidiary Guarantor hereby represents and warrants
that (i) this Supplement has been duly authorized, executed and delivered by the
New Subsidiary Guarantor and constitutes a legal, valid and binding obligation
of the New Subsidiary Guarantor, enforceable against it in accordance with its
terms, and (ii) set forth under its signature hereto is its address for purposes
of notices under the Indemnity, Subrogation and Contribution Agreement, which
information supplements Schedule I to the Indemnity, Subrogation and
Contribution Agreement and shall be deemed a part thereof for all purposes of
the Indemnity, Subrogation and Contribution Agreement.

        SECTION 4. Except as expressly supplemented hereby, the Indemnity,
Subrogation and Contribution Agreement shall remain in full force and effect in
accordance with its terms.

        SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

        SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace any invalid, illegal or unenforceable provisions herein
with valid provisions, the economic effect of which comes as close as possible
to that of the invalid, illegal or unenforceable provisions.

        SECTION 7. This Supplement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument.

        SECTION 8. The New Subsidiary Guarantor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees and expenses of counsel for
the Administrative Agent.

8

        IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative
Agent have duly executed this Supplement to the Indemnity, Subrogation and
Contribution Agreement as of the day and year first above written.

[NAME OF NEW SUBSIDIARY
GUARANTOR],


     by
                  ——————————————
                  Name:
                  Title:



     Address
                      —————————————
                      —————————————
                      —————————————


JPMORGAN CHASE BANK, N.A., as
Administrative Agent,


     by
                  ——————————————
                  Name:
                  Title:


9